Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 1 of 132

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ELIZABETH V. MEJIA as Administrator of the Estate of
MAXIMILIANO SABAN, and ELIZABETH V. MEJIA,

Individually,
Plaintiff, DOCKET NO.
7:18-CV-6483
-against-
O'NEILL GROUP-DUTTON, LLC and ONEKEY, LLC, COMPROMISE ORDER
Defendants.

 

O'NEILL GROUP-DUTTON, LLC and ONEKEY, LLC,
Third-Party Plaintiff,
-agaimst-
SESI CONSULTING ENGINEERS, P.C., KENNETH J.
QUAZZA, P.E., NEW GENERATIONS MASONRY, MG
COMMERCIAL CONCRETE, BONDED CONCRETE, INC.,

Third-Party Defendant.

 

Upon reading and filing the annexed affidavit of Plaintiff, ELIZABETH V. MEJIA as
Administrator of the Estate of MAXIMILIANO SABAN (with exhibits), duly sworn to on the
28" day of August 2020, and the affirmation of MICHAEL C. ZWAL (without exhibits), dated
the 29"" day of July 2020; and it appearing to the satisfaction of the Court that it would be in the
best interest of the Estate to compromise and settle, pursuant to Local Civil Rule 83.2(b)(2), the

claim for wrongful death of MAXIMILIANO SABAN, deceased, for the total sum of

$2,800,000.00,

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 2 of 132

NOW, on motion of BAMUNDO ZWAL & SCHERMERHORN, LLP, attorneys for
Plaintiff, it is hereby

ORDERED, that ELIZABETH V. MEJIA, as Administrator of the goods, chattels and
credits which were of MAXIMILIANO SABAN, deceased, be and hereby is authorized and
permitted to compromise and settle the claim for wrongful death of MAXIMILIANO SABAN,
deceased, against the Defendants O'NEILL GROUP-DUTTON, LLC and ONEKEY, LLC for a
sum of $2,500,000.00; Third-Party Defendants SESI CONSULTING ENGINEERS, P.C. and
KENNETH J. QUAZZA, P.E. for a sum of $180,000.00; Third-Party Defendants NEW
GENERATIONS MASONRY and MG COMMERCIAL CONCRETE by PENN-AMERICA
INSURANCE COMPANY for a sum of $100,000.00; and Third-Party Defendant BONDED
CONCRETE, INC. for a sum of $20,000.00, and to execute and deliver any and all papers
necessary to effectuate the settlement, and it is further

ORDERED, that Defendants and Third-Party Defendants pay to BAMUNDO ZWAL &
SCHERMERHORN, LLP as and for their disbursements the sum of $23,585.38, payable from
the proceeds of the settlement, and it is further

ORDERED, that Defendants and Third-Party Defendants pay to BAMUNDO ZWAL &
SCHERMERHORN, LLP as and for their attorneys’ fee the sum of $933,333.33, payable from
the proceeds of the settlement; and it is further

ORDERED, that the Workers’ Compensation lien held by BERKSHIRE HATHAWAY
GUARD INSURANCE COMPANIES be paid by BAMUNDO ZWAL & SCHERMERHORN,

LLP out of the settlement proceeds in the sum of $39,569.82; and it 1s further
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 3 of 132

ORDERED, that Defendants and Third-Party Defendants pay to ELIZABETH V.
MEJIA, the sum of $501,755.73; and it is further
ORDERED, that a total of $1,300,000.00 will be used to fund the deferred benefits
portion of the settlement for the benefit of ELIZABETH V. MEJIA, GREYSI SABAN, an
Infant, and NATHALY SABAN VICENTE, an Infant. Those deferred benefits shall be payable
as follows:
I $450,000.00 will be used for Structured Settlement Benefits payable to
ELIZABETH V. MEJIA as follows:
a, $1,958.95, payable monthly, guaranteed for 12 years, beginning on January 1,
2021, with the last guaranteed payment on December 1, 2032;
b. $250,000.00 payable at age 40 on October 2, 2032;
Il. $425,000.00 will be used for Structured Settlement Benefits payable to GREYSI
SABAN as follows:
a. $25,000.00 payable annually, guaranteed for 4 years, beginning on August 18,
2028, with the last guaranteed payment on August 18, 2031;
b. $1,257.16 payable monthly beginning on August 18, 2032 for life with 30
years guaranteed;
Ill. $425,000.00 will be used for Structured Settlement Benefits payable to
NATHALY SABAN VICENTE as follows:
a. $25,000.00 payable annually, guaranteed for 4 years, beginning on August 28,
2032, with the last guaranteed payment on August 28, 2035;
b. $1,459.35 payable monthly beginning on August 28, 2036 for life with 30

years guaranteed.
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 4 of 132

ORDERED, that the projected funding date of the periodic payments set forth herein is
August 7, 2020. In the event the periodic payments are not funded on or before that date, the
amounts and/or timing of the payments may be changed without need for further Court approval,
to ensure the individual costs do not exceed those indicated, for a total cost of
$1,300,000.00. Any changes to payment amounts and/or timing shall be reflected in the
Settlement Agreement and Release and the Qualified Assignment and Release to be executed by
the parties; and it is further

ORDERED, that Defendant, Third-Party Defendant, and/or Insurer (Assignor) shall
either make the periodic payments to ELIZABETH V. MEJIA, GREYSI SABAN, and
NATHALY SABAN VICENTE or be and is hereby permitted to assign to MetLife Assignment
Company (the Assignee) through a Qualified Assignment under §130 (c) of the Internal Revenue
Code, the obligation to make the periodic payments, and it is further

ORDERED, that MetLife Assignment Company shall fund the obligation assumed
through the purchase of an annuity from Metropolitan Tower Life Insurance Company, licensed
to do business in New York and rated “A+” by A.M. Best rating agency; and it is further

ORDERED, that the performance of MetLife Assignment Company will be guaranteed
by Metropolitan Tower Life Insurance Company; and it is further

ORDERED), that the future periodic payments cannot be accelerated, deferred, increased
or decreased and no payee shall have the right or power to sell, encumber, assign or transfer the
above-mentioned future periodic payments; and it is further

ORDERED, that the Defendants and Third-Party Defendants fund the structured

settlements within 30 days of the executed Order; and it is further
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 5 of 132

ORDERED, that if the structures are not funded within 30 days the dates of the
payments may be delayed based on the number of days the funding is delayed; and it is further

ORDERED, that the balance of the settlement of GREYSI SABAN, in the sum of
$877.87, shall be paid by the Defendants and Third-Party Defendants, to ELIZABETH V.
MEJIA, as mother and natural guardian of GREYSI SABAN, an Infant, jointly with an officer of
Achieve Financial Credit Union located at 450 West Main Street, New Britain, CT 06052,

telephone number (860) 828-2790, to be deposited in the said bank in an account, or accounts,
yielding the highest rate of interest available, in the name of the natural guardian, in trust for the
Infant and for the sole use and benefit of the Infant; and that the time deposit accounts and
certificate of deposit accounts shail be continuously renewed at maturity at the highest rate of
interest then available, but the date of maturity thereof shall not extend beyond the date upon
which the Infant attains the age of eighteen (18) years; and that when no such time deposit or
certificate of deposit account is available, then the accumulated funds shall be placed in the
bank's insured money market account; and that no withdrawals shall be made from said account,
or accounts, before the Infant reaches the age of eighteen (18) years, except upon further order of
any court with jurisdiction; and it is further

ORDERED, that the balance of the settlement of NATHALY SABAN VICENTE, the
sum of $877.87, shall be paid by the Defendants and Third-Party Defendants, to ELIZABETH V.
MEJIA, as mother and natural guardian of NATHALY SABAN VICENTE, an Infant, jointly
with an officer of Achieve Financial Credit Union located at 450 West Main Street, New Britain,

CT 06052, telephone number (860) 828-2790, to be deposited in the said bank in an account, or

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 6 of 132

accounts, yielding the highest rate of interest available, in the name of the natural guardian,

in trust for the Infant and for the sole use and benefit of the Infant; and that the time deposit
accounts and certificate of deposit accounts shall be continuously renewed at maturity at the
highest rate of interest then available, but the date of maturity thereof shall not extend beyond the
date upon which the Infant attains the age of eighteen (18) years; and that when no such time
deposit or certificate of deposit account is available, then the accumulated funds shall be placed
in the bank's insured money market account; and that no withdrawals shall be made from said
account, or accounts, before the Infant reaches the age of eighteen (18) years, except upon
further order of any court with jurisdiction; and it is further

ORDERED, that all claims currently pending against the Defendants and Third-Party
Defendants are hereby dismissed with prejudice and without costs; and it is further

ORDERED, that ELIZABETH V. MEJIA as Administrator of the Estate of
MAXIMILIANO SABAN, be and hereby is authorized to deliver releases and any and all papers
necessary to effectuate such settlement and collect such monies herein, and attorneys are hereby
authorized to deliver Stipulations of Dismissal of the above-entitled action to the said Defendants
and Third-Party Defendants; and it is further

ORDERED, that the filing of a bond is dispensed with.

Date: Seal. 4 DODO ()
RDERED:
so My

HON. LISA MARGARET BMITH ~~
United States Magistrate Judge

(

    

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 7 of 132

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ELIZABETH V, MEJIA as Administrator of the Estate of
MAXIMILIANO SABAN, and ELIZABETH Y. MEJIA,
Individually,

Plaintiff, DOCKET NO.
7:18-CV-6483

-against-
O'NEILL GROUP-DUTTON, LLC and ONEKEY, LLC,

Defendants.

 

O'NEILL GROUP-DUTTON, LLC and ONEKEY, LLC,
Third-Party Plaintiff,
-against-
SESI CONSULTING ENGINEERS, P.C., KENNETH J.
QUAZZA, P.E., NEW GENERATIONS MASONRY, MG
COMMERCIAL CONCRETE, BONDED CONCRETE, INC.,

Third-Party Defendant.

 

AFFIDAVIT OF ELIZABETH V. MEJIA
ELIZABETH V. MEJIA, being duly sworn, deposes and says:

L. [ am the spouse and Administrator of the Estate of MAXIMILIANO SABAN, the
above-named decedent, and presently reside at 70 Oak Street, Ist Floor, New Britain,

Connecticut 06051, and I am a U.S, Citizen.

2. The decedent died a resident of Hartford County of the State of Connecticut on

August 3, 2017, and resided at 70 Oak Street, 1st Floor, New Britain, Connecticut 06051 at the

time of his death.
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 8 of 132

3, On November 1, 2017 Letters of Administration of the Goods, Chattels and
Credits, which were of MAXIMILIANO SABAN, deceased, were issued te me
by the Berlin Probate Court, State of Connecticut (see Exhibit A). To date, said Letters have not
been revoked and are presently in full force and effect. No bond was required of me to
to cover any probable amount to be realized from said claim.

4, The decedent at the time of death was an undocumented immigrant and was
working as a laborer.

5, The decedent at the time of death was 28 years of age having been born on
May 16, 1989.

6. The claims being setiled arose on August 3, 20 17 at a construction project
which involved the conversion of a former lumber yard into a multiple building, mixed
commercial and residential property. On that day, the decedent was working for Third-Party
Defendants, MG COMMERCIAL CONCRETE and/or NEW GENERATIONS MASONRY at
this construction site. He was crushed and killed when an improperly constructed wall retaining a
pile of soil collapsed and buried him beneath the concrete blocks of the wall and the soil it was
supposed to retain,

7. It is my understanding that a lawsuit was commenced in this Court on July 18,
2018 against Defendants, O'NEILL GROUP-DUTTON, LLC and ONEKEY, LLC. On September
6, 2018, Defendants impleaded Third-Party Defendants, SES CONSULTING ENGINEERS,
P.C., KENNETH J. QUAZZA, P.E., NEW GENERATIONS MASONRY, MG COMMERCIAL
CONCRETE, BONDED CONCRETE, INC. I further understand that the lawsuit has been

progressing and that the litigation has reached a point where some of the depositions have been

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 9 of 132

completed.

8, I am aware that efforts to settle this case were ongoing for some time, including an
unsuccessful mediation, held on March 6, 2020, to try and settle the case. I know that negotiations
continued between the parties with the assistance of the mediator until the Defendants and Third-
Party Defendants made a final combined offer of $2,800,000.00 to settle all claims which are
before this Court (see copy of the settlement agreement annexed hereto as Exhibit B). Defendants
O'NEILL GROUP-DUTTON, LLC and ONEKEY, LLC will contribute $2,5000,000.00; Third-
Party Defendants SESE CONSULTING ENGINEERS, P.C. and KENNETH J. QUAZZA, P.E.

will contribute $180,000.00; Third-Party Defendants NEW GENERATIONS MASONRY and
MG COMMERCIAL CONCRETE by PENN-AMERICA INSURANCE COMPANY will

contribute $100,000.00; and Third-Party Defendant BONDED CONCRETE, INC. will contribute

$20,000.00 to the total settlement.

9. My attorneys have explained the significant risks inherent in a trial of this case,
including a jury’s reaction to evidence concerning my marital relationship and the decedent’s
immigration status, arid I understand that there would be a risk of receiving a smaller recovery

and even the risk of a defense verdict.

10. | Under the circumstances of this case, I believe the settlement and proposed
distribution is in the best interest of the Estate’s distributees. 1 consent to the settlement and
ptoposed distribution, the payment of disbursements and attorneys’ fees and request the Court’s
approval of the settlement of this claim against Defendants O'NEILL GROUP-DUTTON,

LLC and ONEKEY, LLC., and Third-Party Defendants SES] CONSULTING ENGINEERS,

P,C., KENNETH J. QUAZZA, P.E., NEW GENERATIONS MASONRY, MG COMMERCIAL
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 10 of 132

CONCRETE, BONDED CONCRETE, INC.

il. I was advised that the proceeds of a claim for wrongful death are being
apportioned pursuant to Connecticut law, under which the surviving spouse receives the
first one hundred thousand ($100,000.00) dollars plus one-half of the balance of the intestate
_ estate and the remaining balance is divided equally among the decedent’s dependents, At the
time of his death, the decedent left the following distributees:

NAME AND ADDRESS RELATIONSHIP DATEOFBIRTH PRESENT AGE
Elizabeth V. Mejia Spouse 10/02/1992 27

70 Oak Street, 1st Floor

New Britain, CT 06051

Greysi Saban Infant-Daughter 08/18/2010 10

70 Oak Street, 1st Floor

New Britain, CT 06051

Nathaly Saban Vicente Infant-Daughter 08/28/2014 6

70 Oak Street, 1st Floor

New Britain, CT 06051

That the foregoing are of sound mind, are citizens of the United States, and are under no
legal disability, except that GREYSI SABAN and NATHALY SABAN VICENTE are Infants
under the age of fourteen years old.

12. The decedent left surviving no other child or children, either in or out of
wedlock, no issue of any pre-deceased child or children, and no other person interested herein or
of whom the Court is required to have information.

13. The decedent died intestate, and there are presently no other assets or funds in the

estate to be administered.

14, Decedent's funeral bill was paid in full and reimbursement is not being sought.

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 11 of 132

15, There are no medical bills or hospital bills outstanding, and there are no
assignments, compensation claims or liens filed with Plaintiff as administrator except for the
following:

a) Workers’ Compensation lien held by Berkshire Hathaway Guard: $39,569.82 (see

Exhibit C).

16. BAMUNDO ZWAL k SCHERMERHORN, LLP was retained by me
on or about September 25, 2017 for the purpose of pursuing a vrongfal death claim on behalf of
the estate and beneficiaries of the decedent, MAXIMILIANO SABAN (see copies of the retainer
agreement and retainer statements annexed hereto as Exhibit D). In light of my retainer
agreement, the work done and the result achieved, I request the Court approve the payment of
foes pursuant to 22 NYCRR 806.27(b) Schedule B as follows: one-third (33 1/3%) of the gross
settlement of $2,800,000.00, or $933,333.33, plus attorneys’ disbursements in the sum of $23,
585,38; which together amount to a total compensation of $956,973.72. A list of attorneys’
disbursements is attached hereto as Exhibit E,

17. The only persons interested in this proceeding entitled to notice thereof are the

following:

NAME RELATIONSHIP ADDRESS

Elizabeth V. Mejia Spouse 70 Oak Street, Ist Floor
New Britain, CT 06051

Greysi Saban Infant-Daughter 70 Oak Street, ist Floor
New Britain, CT 06051

Nathaly Saban Vicente Infant-Daughter 70 Oak Street, 1st Floor
New Britain, CT 06051

Berkshire Hathaway Guard Lien Holder P.O. Box 1368

Wilkes-Barre, PA 18703
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 12 of 132

18. The distributees herein are not recipients of any Federal, State or
local welfare or public assistance.

19, [respectfully request that the Court approve the proposed distribution of the
settlement proceeds as follows:

a) to ELIZABETH V. MEJIA as and for her share as spouse of the
decedent the sum of $501,755.73; and
b) to MetLife Assignment Company, the sum of $450,000.00 to fund a
structured settlement annuity for ELIZABETH V. MEJIA. The future payments shall be as
follows:

- $1,958.95, payable monthly, guaranteed for 12 years, beginning on
January 1, 2021, with the last guaranteed payment on December 1,
2032;

- $250,000.00 payable at age 40 on October 2, 2032;

. Annexed hereto are Exhibit F are the following documents relating to the above
structured settlement annuity: Structured Settlement Affidavit, Proposed Settlement Agreement,
Proposed Assignment Agreement, Proposed Sample Annuity Contract, Proposed Guaranty
Agreement, and Rejected Alternative and/or competing proposals.

c) to MetLife Assignment Company, the sum of $425,000.00 to fund a
structured settlement annuity for GREYS] SABAN. The future payments shall be as follows:

- $25,000.00 payable annually, guaranteed for 4 years, beginning on

August 18, 2028, with the last guaranteed payment on August 18,

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 13 of 132

2031;

- $1,257.16 payable monthly beginning on August 18, 2032 for life with

30 years guaranteed;

Annexed hereto are Exhibit F are the following documents relating to the above
structured settlement annuity: Structured Settlement Affidavit, Proposed Settlement Agreement,
Proposed Assignment Agreement, Proposed Sample Annuity Contract, Proposed Guaranty
Agreement, and Rejected Alternative and/or competing proposals.

d) to ELIZABETH V, MEJIA, as mother and natural guardian of GREYSI
SABAN, an Infant, jointly with an officer of Achieve Financial Credit Union located at 450
West Main Street, New Britain, CT 06052, telephone number (860) 828-2790, the sum of
$877.87, to be deposited in the said bank in an account, or accounts, yielding the highest tate of
interest available, in the name of the and natural guardian, in trust for the Infant and for the sole
use and benefit of the Infant; and that the time deposit accounts and certificate of deposit
accounts shall be continuously renewed at maturity at the highest rate of interest then available,
but the date of maturity thereof shall not extend beyond the date upon which the Infant attains
the age of eighteen (1 8) years; and that when no such time deposit or certificate of deposit
account is available, then the accumulated funds shall be placed in the bank's insured money
market account; and that no withdrawals shall be made from said account, or accounts, before
the Infant reaches the age of eighteen (18) years, except upon further order of this Court;

e) to MetLife Assignment Company, the sum of $425,060.00 to fund a

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 14 of 132

structured settlement annuity for NATHALY SABAN VICENTE. The future payments shall be
as follows:

- $25,000.00 payable annually, guaranteed for 4 years, beginning on
August 28, 2032, with the last guaranteed payment on August 28,
2035;

- $1,459.35 payable monthly beginning on August 28, 2036 for life with

30 years puaranteed;

Annexed hereto are Exhibit F are the following documenis relating to the above
structured settlement annuity: Structured Settlement Affidavit, Proposed Settlement Agreement,
Proposed Assignment Agreement, Proposed Sample Annuity Contract, Proposed Guaranty
Agreement, and Rejected Alternative and/or competing proposals.

f) to ELIZABETH Y. MEJIA, as mother and natural guardian of NATHALY
SABAN VICENTE, an Infant, jointly with an officer of Achieve Financial Credit Union located
at 450 West Main Street, New Britain, CT 06052, telephone number (860) 828-2790, the sum of
$877.87, jointly with an officer of Achieve Financial Credit Union located at 450 West Main
Street, New Britain, CT 06052, telephone number (860) 828-2790, to be deposited in the said
bank in an account, or accounts, yielding the highest rate of interest available, in the name of the
and natural guardian, in trust for the Infant and for the sole use and benefit of the Infant; and that
the time deposit accounts and certificate of deposit accounts shall be continuously renewed at
maturity at the highest rate of interest then available, but the date of maturity thereof shall not

extend beyond the date upon which the Infant attains the age of eighteen (18) years; and that
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 15 of 132

when no such time deposit or certificate of deposit account is available, then the accurnulated
funds shall be placed in the bank's insured money market account; and that no withdrawals shall
be made from said account, or accounts, before the Infant reaches the age of eighteen (18) years,

except upon further order of this Court;

g) to BAMUNDO ZWAL & SCHERMERHORN, LLP as and for their

disbursements the sum of $23,585.38;

h) to BAMUNDO ZWAL & SCHERMERHORN, LLP as and for their

attorneys’ fee the sum of $933,333.33;

i) to BERKSHIRE HATHAWAY GUARD INSURANCE COMPANIES

in full satisfaction of Workers’ Compensation lien the sum of $39,569.82.

20. Plaintiff has not become interested in the within matter at the instance of the

Defendant or Third-Party Defendants or anyone acting on Defendants’ or Third-Party

Defendants’ behalf, directly or indirectly.

21. No other action or proceeding has been commenced on behalf of the distributees
as a result of the within claim for conscious pain and suffering or wrongful death,

WHEREFORE, I respectfully request an Order of this Court approving the settlement of
the claim against the Defendants O'NEILL GROUP-DUTTON, LLC and ONEKEY, LLC for a
sum of $2,500,000.00; Third-Party Defendants SESI CONSULTING ENGINEERS, P.C. and
KENNETH J. QUAZZA, P.E. for a sum of $180,000.00; Third-Party Defendants NEW

GENERATIONS MASONRY and MG COMMERCIAL CONCRETE by PENN-AMERICA

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 16 of 132

INSURANCE COMPANY for a sum of $100,000.00; and Third-Party Defendant BONDED
CONCRETE, INC. for a sum of $20,000.00, for a total of $2,800,000.00; apportioning the
settlement as set forth above, approving the payment of counsel fees and disbursements as well

asliens, and diswissing this action against the Defendants and Third-Party Defendants.

Dated: August 28, 2020

Fae Mi

ELIZABETH V. MEJIA”

Sworn to before me this
28"" day of August 2020

, : IZABELA A. RUIZ
O “ Notary Pubilo, State of New York
at No. 01RU6211985
ee Quelified in Queens County 2Q\

 

Notary Public ~ Commission Expires Sept. 28, 2
-
Signature of Attorney: — ff
Print Nange: MICHAEL C. ZWAL
Firm Name: BAMUNDO ZWAL & SCHERMERHORN, LLP
(212) 608-8840

Address of Attorney: 111 JOHN STREET, SUITE 1100, NEW YORK, NY 10038

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 17 of 132

VERIFICATION

STATE OF NEW YORK)
COUNTY OF NEW YORK, )
ELIZABETH V. MEJIA, being duly swom, deposes and says:

That she is the Plaintiff named im the foregoing petition, that she duly executed the same,
and that the contents of said petition are true to her own knowledge except as to the facts alleged
upon information and belief, and that as to those facts she believes same to be true.

Mahle. Vv, Map

Sworn to before me this
28" day of August 2020

BE Tf

Notary Pablic

IZABELA A. RUIZ
Notary tu tic, Stata of New York
fe OTRUGZ11088
ed in Queens Co f
cone ation Expiras Sept. 28, 20 Lor |
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 18 of 132
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 19 of 132

Exhibit A
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 20 of 132
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 21 of 132

DECREE. GRANSING oo joes . epee
ADMINISTRATION OR” STATE OF CONNECTICUT +> neerh Ur eny
PROBATE OF WILL’

PC-260 REV. 1/13 COURT OF PROBATE

COURT OF PROBATE, Berlin Probate Court DISTRICT NO. PDOS
ESTATE OF

Maximiliano Saban (17-00864) DECEASED

 

 

FIDUCIARY'S NAME AND ADDRESS ok POSITION OF TRUST

Elizabeth Vicente Mejia, 70 ak Street, New Britain, CT 06051 Administratrix

 

 

Ata court of probate held at the place and time of hearing set by the court, together with any continuances thereof, as of record appears, on

the petitioner's application for letters of administration be granted on said estate, all as in the application more fully appears.

PRESENT: Hon . Walter A. Ciebowicz
After due hearing, THE COURT FINDS that:

The above-named decedent died on the following date August 03, 2017, domiciled at the time of death at 70 Oak Street, New
Britain, CT 06051 and having estate whereof administration appertains to this court, and administration of the estate ought to be

pranted, ; .
Notice was given in accordance with any order of notice previously entered.

The fiduciary named above has accepted the position of trust designated above.
Probate bond waived due to lack of assets.
And it is ORDERED AND DECREED that:

The application is approved, administration of the estate is granted to the fiduciary named above, and letters of administration are

hereby issued to the fiduciary.

The court dispenses with the requirement of a probate bond.

And it is further ORDERED AND DECREED that:

Within two months from the date hereof, the fiduciary shall file a true and complete inventory of al! property of the estate of the

deceased.
Within six months from the decedent’s date of death, the fiduciary shall file the Connecticut Estate Tax Return.
The fiduciary is allowed twelve months within which to settle the estate.

All claims against the above estate be presented pursuant to the provisions of C.G.S, Ch, 802b, Part VII.

Notice of this decree be given by the judge, clerk or assistant clerk by regular mail, not more than TEN days from the date hereof.

Dated at New Britain, Connecticut, on November 01, 2017.

As used in this decree, the word fiduciary inchides the plural, where the context so requires,
DECREE GRANTING ADMINISTRATION OR PROBATE OF WILL
PC-260

Walter A. C

 
  

  
  
 

lebowicz,

dge

 

 
DOH-1961 {8/2084}

Case, i .18- -cv-06483-LMS Document 141 Filed 09/14/20

 

 

 

 

  
 

 

NEW YORK STATE

Page 22 of 132

 

 

 

 

 

 

 

 

 

 

 

 

al

 

 

DECEDENT

  

 

 

 

 

— - LGGALITY: foneck one and speci) arn TE TOUT OF BEATE
ae tie) -. ; - toe an VILLAGE = TOWN Fe tet . .
OG clone. Awease. - | OF. OO HoveWleeen Deo khes
WED STUN HT, yas spey oon

  
  

 

 
 

ac idwn, coun

 

RaglonPeovincs)

months:

 

hours

     

"mints

 

BG, I UNER TODAY. 1-7. avAND SATE OF SINTH: fifage USA, A County ai

 

   

 

“BIRTH:

 

ih SERVED IN U.S. ARMED] 9. DECEDENT.GF HiSPAHIC' ORIGIt2 ‘Gheck tha dares of bast Gareribiy ifteshier te dedadeit H Spanish

 

  
 

EES? eee fal Spi pa ig BET yas: Vasc, Medcin Anka
He O11 eC Yas, Puls Ran 01 Yo, uta
E | Yes, Giber Spuhipnatna (speci)

 

 

TI cESEDENT S EDUCATION:
i he

AA] soma cotegs td tut na dee

  

 

PL oiieastan (speci

 

  
    
   
    
    

 

7] Miswr'sdegiee "I bewtsataprolesstondeegies, “| SL Lowe iseeisy =
i “7a, SRVINING SPOUSE
Bier’

42, SOCIAL SEGURITY

 

 

 

    
  

 

 

iObcate

2 ohatec.

 

 

IMO
SUAL OCCUPATION:

 

 

    

 

(6A. RESIDENCE:
Slate er Cowilry
LUBA)

 

  
   

 

  

 

   
  

i T16r YOR AGE se
j WETHEH COPY OAL VILLAGE UNITS: ss.
THM 0, SPECIFY:

 

 

$7. BIATHE NAME OF --
FATHER / PARENT:

 
 

ier te SRT ARE OF
“MOTHER / PAREHT:

 

  
  

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

rE

serie

 

 

  

 

220A, MAME GE-RUNERAL GIRECTOR:

Din. “Lee. lo.

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"cetiaer's Tie: ot Atniing| Phyl

ch Physilan acting an bakalf of Attending Physela

 

   

 

 

 

 

  

 

 

 
 

 
   
  

an, enter Coroner's

 

A UI covanec ts aot a

 

Adjress: : = <
1E] Coroner 2G Medical Examiner? Deputy Medical Examiners Be Ed 4 Ed Since | Ss "> foucekere on ‘f mk al

  

 

 

 

      

 

 

25h Mendig hyician
_ attended deceased:

Heath
FM, “To ia T T

Maat

   

f 268, Deceased fast seen alve
byattending physician:

 

 

 

 

   

 

  
 

 

 

 

 

7] 208, AUTOPSY?
iD

 

 
 

 

 

  

‘SEE INSTRUCTION ‘SHEET FOR COMPLETING cAUSE OF FOEATH

 

 

«at: 3: ATH WAS CAUSEO BY: [ENTER auLy ot CAUSE PER LINE FA 1 (2). AND 40})

 

APPROSGHATE IHTERVAL
SETWEEH DYSET AND.

 

 

 

 

OLE TO Of AS ACONGEGUENCE ar:
Ch

 

 

 

 

PARE # OTHEA SIGHIAIGART SONDITIONS CONTRIBUTING TO
EATH BUT. NOT RELATED 10) CAUSE GIVEN 2N PART L1A

 

   

   
  

 

oD qi BACCO USE CONTRIBUTE 1) BEATE:
i 2p

 

 

FS ma

 

 

  

       

 

PE AP Hoe:
yi nye ele | ie

 

  
  

 

 

 

loft Eos ce)

SGA. IF FEMALE:

 

  

DEATH. Y.

 

 

 

 

 

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 23 of 132

Exhibit B
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 24 of 132
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 25 of 132

SETTLEMENT AGREEMENT AND RELEASE

WHEREAS, on or about July 18, 2018 Elizabeth V. Mejia as Administrator of the Estate of
Maximiliano Saban filed a complaint in the United States District Court, Southern District of
New York under Docket No. 7:18-CV-06483, and then on or about August 27, 2018 an amended
complaint was filed against The O'Neill Group-Dutton, LLC and Onekey, LLC (hereinafter
collectively “Onekey”) on behalf of Elizabeth V. Mejia, as Administrator of the Estate of
Maximiliano Saban, and Elizabeth V. Mejia, Individually (hereinafter collectively “Plaintiffs” or
“The Plaintiffs” or “Mejia), and

WHEREAS, subsequently Onekey filed an answer to the amended complaint, as well as, third
party complaints against SESI Consulting Engineers PC, and Kenneth J Quazza, P.E, (hereinafter
collectively “SESI”), and New Generations Masonry (hereinafter “NG”), and MG Commercial
Concrete (hereinafter “MG”), and Bonded Concrete Inc., (hereinafter “Bonded”), and

WHEREAS, subsequently the above-referenced third party defendants filed answers to the third
party complaints with counter and cross-claims.

WHEREAS, Penn-America Insurance Company ("Penn"), issued an insurance policy or policies
to NG and/or MG, but denied that any coverage applied to the claims brought against NG or MG
by Onekey, or to Onekey as to the claims against them by Plaintiffs or Third-Party Defendants,
and thus, Penn filed a declaratory judgment lawsuit also in United States District Court, Southern
District of New York under Docket No. 7:19-CV-02315 (the “Penn-America action”), and

WHEREAS, Onekey, SESI, NG, MG, Bonded and Penn are collectively referred to as
‘Defendants’ or “The Defendants”, and

WHEREAS, the litigation under Docket No. 7:18-CV-6483, and the litigation under Docket
No.: 7:19-CV-02315 were not consolidated, but they were case managed together by the
Honorable Lisa Margaret Smith, U.S.M.J., and

WHEREAS, Mejia, Onekey, SESI, NG, MG, and Bonded (hereinafter "Parties" or "The
Parties") and the Parties’ insurers are desirous of settling any and all claims between and among
The Parties as well as existing or potential future claims arising out of the insurance policies
and/or indemnity obligations arising out of the alleged incident, and

WHEREAS, The Parties all agreed to submit this matter to non-binding mediation before
Kenneth Grundstein from National Arbitration and Mediation ("NAM"), and

WHEREAS, as a result of a mediation session conducted on March 6, 2020, along with multiple
communications between and among NAM, The Parties and their insurers, thereafter, The
Parties were able to achieve a settlement of all of the claims between and among the Parties and

their Insurers , and

15150818,1:40908-0003

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 26 of 132

WHEREAS, the Parties and their Insurers are desirous of ending the Mefia action, the Penn-
America action and forever resolving all related existing or future litigation in any manner
related thereto, thus,

FOR GOOD, VALUABLE AND MUTUAL CONSIDERATION, THE RECEIPT OF
WHICH IS HEREBY ACKNOLWEDGED, THE PARTIES AND THEIR INSURERS DO
HEREBY AGREE AS FOLLOWS:

1. Mejia will accept a total of $2.8 million to be paid as follows: (a) Onekey $2.5 million, SESI
$180,000, MG $50,000, NG $50,000, and Bonded $20,000. Note that a portion of this
settlement will be paid over time by employing the use of Structured Settlement Annuities which
correspond with that portion's present cost. These Annuities will be facilitated through an A or
At rated insurance carrier approved to do business in the states of New York and Connecticut.
The specific terms of these Structured Settlement Annuities are detailed in an Addendum to
Settlement Agreement and Release for Elizabeth V. Mejia, as Administrator of the Estate of
Maximilio Saban ("Addendum"), which is incorporated by reference and made a part hereof.

2, Upon receipt of the payments referenced above by counsel for Mejia, The Parties and the
Parties’ Respective Insurers all release and forever discharge each other and all other insurers
from any and all claims that were asserted, or that could or should have been asserted, in the two
litigations filed in the United States District Court, Southern District of New York under Docket
Numbers 7:18-CV-6483 and 7:19-CV-02315, and as to any potential related future claims
between the Parties’ Insurer(s), and these Mutual Releases between and among The Parties and
their Insurers include, but are not limited to: (a) all claims of any type by Mejia arising out of the
accident that occurred on or about August 3, 2017 at One Dutchess Avenue, Poughkeepsie, New
York, (b) all claims of any type by any of The Parties against any of the other Parties for
common law or contractual contribution or indemnity arising out of the alleged accident, (c) all
claims of any type for insurance coverage from Penn, howsoever denominated, and as now or as
may in the future exist arising out of the alleged accident, and (d) all claims of any type by Penn
and/or Onekey and Onekey’ s Insurers against any other insurer or Party for subrogation, breach
of contract, contribution, indemnity, additional insured obligations, contractual indemnity, bad
faith, or equitable subrogation, as related to policies of insurance issued to any of the Parties, the
contracts between the Parties, and/or in any manner related to the Mejia action,

3. The rights and obligations of The Parties pursuant this Settlement Agreement also apply
equally to (a) all Members, successors, principals, directors, owners, employees, agents,
representatives, heirs, and assigns of The Parties, as well as, (b) the insurance carriers that
provided coverage for claims in this litigation, provided a defense for any Party, with or without
reservation of rights, and/or contributed to this settlement on behalf of any Party hereto,
including but not limited to, (a) Technology Insurance Company and Amtrust Group, N.A. for
Bonded Concrete, (b) Southwest Marine and General Insurance Company; Markel Service,

15450818,1:10908-0003
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 27 of 132

Incorporated as claims manager for Evanston Insurance Company, and, Evanston Insurance
Company for Onekey, and (c) Penn-America for MG and NG,

4. Upon receipt by counsel for Mejia of the settlement payments referenced above, counsel for
all of the Parties shall execute for filing with the United Stated District Court, Southern District
of New York all appropriate Stipulations of Dismissal with Prejudice, with each Party to bear
their own attorney’s fees, and without costs.

5. It is hereby stipulated that the parties have sought to protect the interest of Medicare, and,
therefore, it is not the purpose of this settlement agreement to shift responsibility of medical care
in this matter to the Medicare program, The Plaintiff’s decedent was not entitled to Medicare
benefits and the plaintiff is not presently entitled to Medicare benefits. The Plaintiff asserts that
this is true and correct, The Defendants are relying on the Plaintiff's assertion that plaintiff's
decedent was not Medicare eligible and that she is not Medicare eligible. In the event that the
Plaintiff is misrepresenting her Medicare eligibility, or that of plaintiff's decedent, the Plaintiff
agrees to resolve any and all Medicare issues, including but not limited to Medicare Part A, B, C
and/or D liens for past and future conditional payments, and the Plaintiffs counsel, if
represented at the time of settlement, will act as a liaison between the Plaintiff and Medicare.

The Plaintiff will hold harmless and indemnify The Defendants herein from any right of recovery
asserted by Medicare for non-payment of any Medicare lien.

It is further understood and agreed that the Plaintiff will indemnify, hold harmless and defend
The Defendants of and from any and all liability, actions, judgments or demands arising from or
in any way connected to or with any subrogation claims, liens, or statutory liens (federal or state,
specifically including, but not limited to, Medicare Part A/B/C/D liens for conditional payments
or Medicaid liens or any other lien which may be made in the future against the payments
described above for any service that may ultimately be provided in the future) for any
compensation or medical payments due or claimed to be due now, or hereinafter, or paid under
any law (state or federal), regulation (including but not limited to 42 C.F.R. § 411.24 et seq.) or
contract arising as a result of or pertaining in any way to the matters referred to in this Release.
The Plaintiff further agrees to pay any judgments, costs, and attorneys’ fees resulting therefrom
any actions, judgments and/or demands as described herein.

The Plaintiff also agrees to waive any and all potential/future claims against The Defendants
arising out of any state or federal statute relating to medical care payments, including but not
limited to any and all potential/future claims against Defendants pursuant to The Medicare
Secondary Payer Act, 42 U.S.C, § 1395y(b) et seq.

6. The Recitals set forth above are expressly: (a) adopted into this Agreement, and (b) expressly
made a part of this Agreement, and (c) accepted by The Parties to this Agreement.

7. To the fullest extent permitted by law, The Parties agree that the existence, nature and terms of
this Agreement are strictly confidential. No Party shall discuss, comment upon, disparage, or

15150818.1:10908-0003

 

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 28 of 132

disclose, directly or indirectly, any information regarding the negotiation or the events leading up
to this Agreement, the substance of this Agreement, including, but not limited to, the
consideration set forth herein, except (i) to The Parties’ respective attorneys, accounting and
financial advisors, taxing authorities, regulators, reinsurers or lenders; (ii) as otherwise required
by law, or (iii) to enforce any provision of this Agreement, The Parties understand and agree that
the confidentiality provision is a material element of this Agreement and that any breach of this
Agreement would cause another Party irreparable injury. In the event that legal action is brought
to enforce this confidentiality provision, the losing Party shall pay the prevailing Party’s
attorneys’ fees and costs.

8. This Agreement is the product of arms-length negotiations and is not intended to, nor shall it
be construed as, an admission of fault or liability by any Party or any Insurer as to its coverage
obligations. The Parties and their Insurers agree that they are entering into this Agreement solely
as a business accommodation for the purpose of settling certain issues between them and to
avoid the cost of litigation or other proceedings, and without prejudice to their respective
positions. The Parties and the Insurers agree that they shall not be deemed to have made any
admission of any kind.

9, No change or modification of this Agreement shall be valid unless it is in writing and signed
by The Parties and their Insurers.

10. INTENTIONALLY OMITTED

11. The Parties shall not make any oral or written, intentionally false statements to the public at
large, or to the media, or on any web site on the internet, or on social media, for the express
intended purpose of damaging the professional reputation and/or business of any other Party to
this Agreement.

The non-disparagement clause does not apply in any manner to any written and/or oral
statements made by any of The Parties required by law which the Party has a good faith belief is
true, including but not limited to, in connection with current and/or future litigation, arbitration,
administrative proceedings, government regulatory inspections or hearings (including
applications relative to permits, approvals and similar matters relating to the development of the
“One Dutchess Project”), or legal proceedings of any kind whatsoever.

This provision applies to all of The Parties, their principals, officers and shareholders, project
managers and superintendents. In the event that legal action is brought to enforce
this provision, the losing Party shall pay the prevailing Party’s reasonable attorneys’ fees and
costs.

12, This Agreement shall be governed by and shall be construed in accordance with the laws of
the State of New York.

15150818,1:10908-0003
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 29 of 132

13, Bach Party and its lusurer expressly wartants thet they presently hold the rights released
herein and have not aasigued-any tighta that are the subject of this Settlement Agreement aud
Release to others,

{4, No Party shall assign or transfer theit interest in this Agreergeut-without-the written-consent
ofall of The Parties,

15, This Agreement shall be-u complete defuse barring any further litigation.arising out of the
‘Mejia astion, the Penn-Amerioa action, or any clains between any of the Insurers in any manner
related to the litigation, the accident, thie contracts between the parties, or the insurance policies.

16. If any provision of this Agreement or any portion of any provision. of this Agreement is
declared vold or urienforccable by any Court or titunal having jurisdiction, ilien sudh provisions

Or stich portion Of a provision shall be consideted sapatate-and npatt from the remainder of this
Agreement, which shall rotuain in full force and effect.

17. This Agreement may. be executed in multiple counterparts, and ell such. counterparts shall
collectively constitute one and the same Agreemient, PDF signatures shall-be deemed originals,

 

The individuals whe have executed this Agrement on behalf ‘Of the respective Patties expressly
represent and warrant that-they are- tuthorized. to sign on behalf of-enoh Party. Thi Agreement
shall be binding upon and shal] brure-to the benefit of The: Parties and their Insurers,

18. This Agreement, including, the Addendum,. constitutes the antics agreement betivean. The
Patties and their Insurers with respect to the-subjest¢matter hereof and supersedéa all other prior
discussions, agreements and understatidings, both written and oral, between ‘The Parties and their
‘Insurers with respect thereto; and’ shall. fintixe tothe ‘benefit of The Parties referenced herein,
jointly and severally, and the excoutors, administrators, persciial: reprecetitatives, heirs, ahd
mocessoré and Insurers of each, No represdntitioits, warranties; or promises have been made or
xelied upon by any Party o¢ Meir Insurers other than as expressly, set forth lierein, Counsel fox
each Paity has participated in the drafting df this Agreement, and the Tatiguage of this Agreement
shall not presumptively be construed in favor of or against’ either of the Parties hereto or
referenced harein.

  

Elizabeth V Mele on walt ehisia

By: Date:
Finbar. O? Neill on behalf of Onekey

 

+.

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 30 of 132

13, Each Party and its Insurer expressly warrants that they presently hold the rights released
herein and have not assigned any rights that are the subject of this Settlement Agreement and
Release to others,

14. No Party shall assign or transfer their interest in this Agreement without the written consent
of all of The Parties.

15. This Agreement shall be a complete defense barring any further litigation arising out of the
Mejia action, the Penn-America action, or any claims between any of the Insurers in any manner
related to the litigation, the accident, the contracts between the parties, or the insurance policies.

16. If any provision of this Agreement or any portion of any provision of this Agreement is
declared void or unenforceable by any Court or tribunal having jurisdiction, then such provision
or such portion of a provision shall be considered separate and apart from the remainder of this
Agreement, which shall remain in full force and effect. ,

17, This Agreement may be executed. in multiple counterparts, and all such counterparts shall
collectively constitute one and the same Agreement. PDF signatures shall be deemed originals.

The individuals who have executed this Agreement on behalf of the respective Parties expressly
represent and warrant that they are authorized to sign on behalf of each Party. This Agreement
shall be binding upon and shall inure to the benefit -of The Parties and their Insurers,

18, This Agreement, including the Addendum, constitutes the entire agreement between The
Parties and their Insurers with respect to the subject matter hereof and supersedes all other prior
discussions, agreements and understandings, both written and oral, between The Parties and their
Insurers with respect thereto, and shall inure to the benefit of The Parties referenced herein,
jointly and severally, and the executors, administrators, personal representatives, heirs, and
successors and Insurers of each. No representations, wartanties, or promises haye been made or
relied upon by any Party or their Insurers other than as expressly set forth herein. Counsel for
each Party has participated in the drafting of this Agreement, and the language of this Agreement
shall not presumptively be construed in favor of or against either of the Parties hereto ot
referenced herein,

19. Signatures
By: Date:

Blizabeth V. Mejia vw —
By: 4h Ou | Date: 20D Awen AT IoZO

Finbar O’Néill on behalf of Onekey

 

15150818. 1;10908-0003

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 31 of 132

 

» Out

Finbar O'Neill on behalf of The O'Neill
Group-Dutton, LLC

 

 

 

 

 

 

 

 

Date: Z Po fvGost 202>

By: Date:
Steve Byszewski on behalf of SESI
By: Date:
Kenneth Quazza , individually
By: . ca _ Date: _. .
Thomas A. Clemente on behalf of Bonded
By: se Date:
Guido Gonzaleson behalf of MG
By: Date: |
Javier DeMattoon behalf of NG
By: oo Date:
Pat Greeleyon behalf of Penn
By: Date:
JoAnne McGovern on behalf of Southwest
Marine and General Insurance Company
By: ; Date; :
Sheri-Ann Marcinkiewicz on behalf
of Evanston Insurance Company.

END OF DOCUMENT

15150818,1;10908-0003

 

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20

By: Date:
Finbar O’ Neill on behalf of The O’Neill
Group-Dutton, LLC

By: Sim lg ‘SBAKZO Date: 08/03/2020
Steve Byszewski on behalf of SESI

By: Date:
Kenneth Quazza , individually

By: Date:
Thomas A. Clemente on behalf of Bonded

By: Date:
Guido Gonzaleson behalf of MG

By: Date:
Javier DeMattcon behalf of NG

 

By: Date:
Pat Greeleyon behalf of Penn

By: Date:
JoAnne McGovern on behalf of Southwest
Marine and General Insurance Company

 

By: Date:
Sheri-Ann Marcinkiewicz on behalf
of Evanston Insurance Company.

END OF DOCUMENT

15150818.1:30908-0003

Page 32 of 132
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 33 of 132

By: Date:
Finbar O'Neill on behalf of The O’ Neil!
Group-Dutton, LLC

By: Date:
Steve Byszewaki oP) of SESI

By: Lee sf hen
Kenneth Quazza , individually

       

Datei £575

By: Date:
Thomas A. Cleinerite on behalf of Bonded

 

By: Date:
Guido Gonzaleson behalf of MG

By: oo Date:
Javier DeMattoon behalf of NG

 

By: _ Date:
Pat:-Greeleyon behalf of Penn
By: Date:

JoAnne MeGovern on behalf of Southwest
Marine and General Insurance Company

By: | Date:
Sheri-Ann Mareinktewicz on ‘behalf
of Evanston Insurance Company.

END OF DOCUMENT

'15150818.1: 10908-0003

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20

Finbar O'Neill on behalf of The ONeill
Group-Dutton, LLC

By:
Steve Byszewski-on behalfof SEST

 

By:
Kenneth. Quazzi., Agitaally . Z

 

   

 

 

 

 

 

LEGALIIO908-0003/15 £50828.

Date:

Date:

Date;

Thomas A. Clemente ont bchalf of Bonded
By: Datei.
Guido Gonzaleson behalf of MG
By: Dates.
Javier DeMattoon- behalf of NG
By: Date:
Pat Greeleyon behalf of Penn:
By: Dato:
JoAnne McGovern on behalf of Southwest
Marine:and General Insurance. Company:
By: Date:
Sheri-Arin Marcinkiewicz on behalf
of Evanston Insurance: Compaty,

END: OF DOCUMENT

Page 34 of 132

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 35 of 132

 

 

 

 

 

 

 

 

 

By: Date:
Finbar ONeill on behalf of ONeill
Group-Dutton, LLC
By: __ ae Date: _
Steve Byszéwski on behalf of SESI
By: Date: a
Kenneth Quazzza , individually
. By. ee - _ _ cove eas eee cee
Thomus A. Clemente on behalf of Bonded
snmnee Rtv egtee LLobe. , , secu f perl, 22,262.
irene neta By . yg sa re “DATS Li.
it
Guido Gorfales on/behalf of MG
By: Date:

 

Javier DeMatto of behalf of NG

By: = Date:
Pat Greeley‘on. behalf of Penn
By: Date:

JoAnne McGovern.on behalf of Southwest
Marine and General Insurance Company

By: ee Date:
Sheri-Ann Marcinkiewicz on behalf
of Evanston Insurance Cotnpatiy.

"BND oF Docume

6|Poge cee
Case, 7: 18. Ns 06483. -LMS, Document 141 Filed 09/14/20 Page 36 of 132

 

 

 

 

Vvbaeeateeeen ea Oa hT aa Gaede ebay PTT Een OPREeSt TARR eee peeeeeesata-
By: Date:
Finbar O'Neill. on: behalf of ONeill
Group-Dutton, LLC
By: Date:
Steve ByszeWski on Behalf’ of SESI
By: . Date:
Kenneth Quazza , individually

By: Date:
Thomas A. Clemente on behalf of Bonded:
By: . Date,

 

 

Guido:Gongales on behalf of MG

     

By:

JavieWDabeite- or behalf of NG

By: , . Date: | .
Pat Greeley on behalf of Penn:

 

By: ee Datei _
JoAnne McGovern.on. bebalf-of Southwest
Marine.and General Insurance Company

By: Date:
Sheri-Ann Marcinklewicz. on behalf
of Evanston Insurance Company:

 

6/Page
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 37 of 132

 

 

 

 

 

 

    

 

 

 

By: __ Date:
Finbar O’Neill on behalf of The O'Neill
Group-Dutton, LLC
By: Date:
Steve Byszewski on behalf of SESI
By: Date:
Kenneth Quazza , individually
By: Date:
Thomas A. Clementeon behalf of Bonded
By: Date:
Guido Gonzaleson behalf of MG
By: Date:
Javier DeMattoon behalf of NG
py: ftw Kf psale Date: d7 H/o _
Pat Greeley on behalf of Pery fo”
By: Date:
JoAnne McGovern on behalf of Southwest
Marine and General Insurance Company
By: Date: _
Sheri-Ann Marcinkiewicz on behalf
of Evanston Insurance Company.
END OF DOCUMENT

15150818,1;10908-0003

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 38 of 132

By: Date:
Finbar O’ Neill on behalf of ONeill
Group-Dutton, LLC

 

By: Date:
Steve Byszewski on behalf of SES]

 

By: Date:
Kenneth Quazza , individually

By: Date:
Thomas A, Clemente on behalf of Bonded

 

By: Date:
Guido Gonzales on behalf of MG

By: Date:
Javier DeMatto on behalf of NG

 

By: Date:
Pat Greeley on behalf of Penn

By: Qeanne Ulegevern Date: 07/17/2020 |
JoAnnéMeGovern on behalf of Southwest
Marine and General Insurance Company

By: Date:
Sheri-Ann Marcinkiewicz on behalf
of Evanston Insurance Company.

 

END OF DOCUMENT

6 | Page
 

 

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 40 of 132

ADDENDUM TO SETTLEMENT AGREEMENT AND RELEASE

FOR ELIZABETH V. MEJIA, AS ADMINISTRATOR OF THE ESTATE

1. PAYMENTS

OF MAXIMILIANO SABAN

In consideration of the Settlement Agreement and Release for Elizabeth V. Mejia, as Administrator
of the Estate of Maximiliano Saban (‘Plaintiff’), to which this document is attached, Evanston
Insurance Company (“Evanston”), on behalf of OneKey, LLC, agrees to fund the annuity for a
cost of One Million Three Hundred Thousand Dollars ($1,300,000.00), which will pay the future
periodic payments (“Periodic Payments”), made according to the schedule as follows:

i)

iii)

Payable to Elizabeth V. Mejia (“Payee”):

Starting 01/01/2021, the sum of $1,958.95 payable monthly, guaranteed for twelve
(12) years, with the last guaranteed payment on 12/01/2032; and

Guaranteed lump sum of $250,000.00 payable on 10/02/2032.
End af payment schedule for Elizabeth V. Mejia. '

Payable to Greysi Saban (“Payee’ ):

Starting 08/ 18/2028, the sum of $25,000,00 payable annually, guaranteed for four
(4) years, with the last guaranteed payment on 08/18/2031; and

Starting 08/18/2032, the sum of $1,257.16 payable monthly for life, guaranteed for
thirty (30) years. The last guaranteed payment will be made on 07/18/2062;
thereafter, payments will continue for the lifetime of Greysi Saban.

End of payment schedule for Greysi Saban,

Payable to Nathaly Saban Vicente (“Payee”):

Starting 08/28/2032, the sum of $25,000.00 payable annually, guaranteed for four
(4) years, with the last guaranteed payment on 08/28/2035; and

Starting 08/28/2036, the sum of $1,459.35 payable monthly for life, guaranteed for
thirty (30) years. The last guaranteed payment will be made on 07/28/2066;
thereafter, payments will continue for the lifetime of Nathaly Saban Vicente.

End of payment schedule for Nathaly Saban Vicente,
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 41 of 132

The cost of the Periodic Payments is disclosed above as a condition of settlement. No part
of the cost of the Periodic Payments may be paid directly to Plaintiff or any Payee,
inasmuch as the parties negotiated for a structured settlement and the Periodic Payments
and all other sums set forth herein constitute damages on account of personal physical
injuries or sickness, within the meaning of Section 104(a)(2) of the Internal Revenue Code
of 1986, as amended.

2, PLAINTIFF'S RIGHTS TO PAYMENTS

Plaintiff acknowledges that the Periodic Payments cannot be accelerated, deferred, increased or
decreased by Plaintiff or any Payee; nor shall Plaintiff or any Payee have the power to sell,
mortgage, encumber, or anticipate the Periodic Payments, or any part thereof, by assignment or
otherwise.

3. QUALIFIED ASSIGNMENT

Plaintiff acknowledges and agrees that Evanston has elected to make a “qualified assignment,”
within the meaning of Section 130(c) of the Internal Revenue Code of 1986, as amended, of
Evanston’s liability to make the Periodic Payments set forth above to MetLife Assignment
Company, Inc. (“Assignee”). The Assignee’s obligation for payment of the Periodic Payments
shall be no greater than that-of Evanston (whether by judgment or agreement) immediately
preceding the assignment of the Periodic Payments obligation.

Such assignment, when made, shall be accepted by Plaintiff without right of rejection, and shall
completely release and discharge Evanston from the Periodic Payments obligation assigned to the
Assignee. Plaintiff recognizes that upon such assignment, the Assignee shall be the sole obligor
with respect to the Periodic Payments obligation, and that all other releases with respect to the
Periodic Payments obligation that pertain to the liability of Evanston shall thereupon become final,
irrevocable and absolute.

If a qualified assignment as described above is made, Elizabeth V. Mejia, Greysi Saban and Nathaly
Saban Vicente shall be secured parties of the Assignee, as described in the Qualified Assignment
Release and Pledge Agreement executed among Plaintiff, Evanston and the Assignee to effect the
assignment, The qualified funding asset or assets purchased by the Assignee to fund the obligation
assumed under the qualified assignment shall serve as security interest for the promise of the Assignee
to make such payments. Except for the obligation to provide such security interest, the obligation of
the Assignee to make such payments shall be no greater than the obligation of Evanston to make such
payments under this Settlement Agreement,

4, RIGHT TO PURCHASE AN ANNUITY

 

Evanston, itself or through the Assignee reserve the right to fund the liability to make the Periodic
Payments set forth above through the purchase of an annuity policy from Metropolitan Tower Life
Insurance Company (“Annuity Issuer”), Evanston or the Assignee shall be the sole owner of the
annuity policy and shall have all rights of ownership. Evanston or the Assignee shall have the

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 42 of 132

Annuity Issuer mail or electronically transfer payments directly to each of the Payce listed above,
Plaintiff and/or each of the Payee sted above shall be tesponsible for maintaining a current
mailing address and, if applicable, bank account information for cach of the Payee listed above
with the Assignee.

. BENEFICIARY

Any payments to be made after death of any Payes pursuant to the terms of this Settlement
Agreement shall be made to the Estate of the Payee. After the age of majority, Payee may submit
a change of beneficiary in writing to the Assignee, If no such Beneficiary has been designated, or
if no such Contingent Beneficiary is living at the time of # Payee's death, then payments shall be
tnade to the Estate of the deceased Payeo, No designation of a Contingent Beneficiary and no
revocation of any such designation, shall be effective unless it is in writing, in a form acceptable
to the Assignes, as applicable, duly executed by the Payee and delivered to the Assignee, as
applicable,

. DISCHARGE OF OBLIGATION

The obligation assumed by the Assignee to make each Periodic Payment shall be fully discharged
upon mailing ofa valid check or electronic equivalent funds transfer in the amount of such payment
on or before the due date to the last address or account on record for each of the Payee listed above
" ox their. Beneficiary with the Annuity Issuer, If any of the Payee or Beneficiary notifies the
Assignee that any check:or electronic funds transfer was not received, then the Assignee shall
direct the Annuity Issuer-to initiate a. stop payment action and, upon confirmation that such check
was aot previously negotiated or electronic funds transfer deposited, shall have the Annuity Issuer
process a replacement payment,

. yA — :
Executed thig ZA day of uly ,20 20.

uf

PLAINTINY: 7 hate. | U.

Elizabeth V, Mojia, as Administrator of the
Estate of Maximiliano Sabau
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 43 of 132

Exhibit C

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 44 of 132
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 45 of 132

Subrogation Department

 

i /Berkshire Hathaway PO Box 1368
' at G U Ges r) insurance 44 West Market Street
Pa oF a Be Compares Wilkes-Barre, PA 18703

 

P: 800.673.2465

Michael C. Zwal, Esq. June 19, 2020
Bamundo, Zwal & Schermerhorn

111 John St., Suite 1100

New York, NY 10038

Claimant: Maximiliano Saban

Claim #: R2WC852036-001

Employer: MG Commercial Concrete LLC
Date of Loss: 08/03/2017

Dear Attorney Zwal,

In reference to the captioned workers’ compensation claim, AmGuard Insurance Company
hereby consents to the settlement of the third party action by the estate of Maximiliano
Saban In the amount of $2,800,00.00, subject to the following terms:

AmGuard has made workers’ compensation payments totaling $59,354.73, resulting in a
gross Workers’ Compensation lien in the amount of $59,354.73, and that after reducing this
lien amount by AmGuard’s responsibility to contribute toward attorney's fees, AmGuard’s
enforceable lien is $39,569.82.

AmGuard Insurance Company specifically preserves and maintains its right to a future
offset/moratorium in the workers’ compensation claim against all third party proceeds in
accordance with the CT WC Statute and prevailing case law.

Upon conclusion of the third party claim, please forward AmGuard’s net share, that being
$39,569.82, along with a copy of the executed third party release, to AmGuard Insurance
Company, PO Box 1368, Wilkes-Barre, PA 18703. Kindly contact me if you have any
questions. Thank you for your professional cooperation.

Sincerely,

Lisa Naversky

Lisa Napersky, AIC, CSRP

Subrogation Supervisor, Workers Compensation

570-825-9900, ext. 1039
LNapersky@quard.com

Page 1 of 1

 

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 46 of 132
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 47 of 132

Exhibit D
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 48 of 132
Case 7:18-cv-06483-LMS. Document 141 Filed 09/14/20 Page 49 of 132

BAMUNDO, ZWAL & SCHERMERHORN, LLP
111 John Street, Suite 1100
New York, New York 10038

-RETAINER AGREEMENT -

: ay . / , . .
The undersigned, 7 [Peabefh Me 2 hereby retains Bamundo, Zwal & Schermerhorn, L.L.P., to

a) content adjust iain for damages arising from personal injuries sustained by the undersigned and/or
EMM liane >aven on ah if , and gives them the exclusive right to take ail legat steps to enforce

the said claims and agrees not to se is action in any manner without their written consent and further authorizes all
checks to be endorsed and deposited into an escrow account pending distribution.

in consideration of the services rendered and to be rendered by them, the undersigned hereby agrees to

pay them, and they are authorized to retain out of the monies that may come into their hands, whether recovered by
« suit, rine ri as follows : Co oe ;

One-third (1/3) of the gross recovery. | elect to have Bamundo, Zwal & Schermerhorn, L.L.P.
advance the money for costs and expenses. | do not want to be billed for each disbursement as incurred and
understand | am entitled to statements. The funds advanced may be borrowed by the Firm from a third party iender,
and | will be notified of the interest rate and am entitled te receive statements upon request. | agree that the law firm will
be reimbursed by me for all principal, interest and costs related to.such advances at the conclusion of my case.

One-third (1/3) of the net recovery. | elect to advance the money for the costs and expenses, | want
to be billed for each disbursement incurred, and agree to pay these costs and expenses as they come due.
Percentages shall be computed on the net sum recovered after deducting taxable costs and disbursements, including
expenses for investigative-witness fees, or other services chargeable to the claim or prosecution of the action. In the
event that i fail to timely pay these costs and expenses, and Bamundo, Zwal & Schermerhorn, L.L.P. chooses to
advance these costs, | agree to be charged a legal faa of One-third (1/3) of the gross recovery, and that the law firm.
will be reimbursed by me for all principal, interest and costs related to such advances at the conclusion of my casa.

. These fees are subject to court order in infant or death actions.or application to the Court for greater
compensation in the event extraordinary services are required, .

Liens or assignments or claims for hospital or medical care by doctors or of self-insurers or insured
carriers shall not be deducted in computing the percentages and shall be chargeable to the client.

, This retainer does not require Bamundo, Zwal & Schermerhorn, L.L.P. to undertake any appellate |
work. In the event any appeal is undertaken then the undersignad shall be liable in advance for all costs of the appeal,
ahd may be subject to a separate retainer for the purposes of the appeal. if the undersigned retains a new attorney to
process the appeal, or substitutes Bamundo,.Zwal & Schermerhorn, L.L.P. , then Bamundo, Zwal & :
Schermerhorn, L.L.P., shall nonetheless be entitled to its fee under this agreement plus all costs and disbursements

incurred, . . , ;

‘Dated: New Yor , New Yor 7 ‘e | -.
| : ee rChgatittV. Mower is)

 

| ‘SUBJECT TO INVESTIGATION. {Please Initial Agreement). :

 

 

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 50 of 132

NUNC PRO TUNC
RETAINER STATEMENT

TO: OFFICE OF COURT ADMINISTRATION
OF THE STATE OF NEW YORE
Past Office Box 2016 5
Church Street Station
New York, NY 10008

1, Date of retainer agreement: 9/25/2017

For Office Use

 

2. Terms of compensation: thirty-three and one-third (33_1/3%) per cent of the sum recovered,
3, Name and home address of client: ELIZABETH MBITA as Administrator of the Estate of MAXIMILIANO

SABAN, 70 Oak Street, Ist Floor, New Britain, CT 06051

 

4, If engaged by an attorney, name and office address of retaining attorney: N/A,

5. Ifclaim for personal injuries, wrongful death or property damage, date and place of occurrence: August 3, 2017, .

One Dutchess Avenue, Poughkeepsie, New York

t
6, Ifa condemnation or change of grade proceeding: N/A

7, Name, address, occupation and relationship of person referring the client; prior client

Dated: New York, New York

' March 9, 2018
State of New York iy }
. 185.
County of New York }

MICHAEL C, ZWAL, affirms the following under
penalty of perjury. That due to clerical oversight this
Retainer Statement was not timely filed. I hereby
request that same be filed nunc pro tune,

Dated: New York, New York

  

 

MICHABL C, ZWAL

Our File No: 22937 RR

Yours, etc,

 

 

ney of Attorney
MICHAEL C. AL

Attorney

Bamundo, Zwal & Schermerhom, LLP
11] John Street, New York, N¥ 10038

ffice and P.O, Address

_L Dist. 1 Dept, New York County

*Set forth particulars as to the fee arrangement, the type of services to be rendered in the matter, the code number
assigned to the statement of retainer filed by the retaining attormey and the date when said statement of retainer was

filed,

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 51 of 132

Exhibit E

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 52 of 132
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 53 of 132

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISBURSEMENTS
Disbursement Type Paid to Amount
Case expense interest and fees Esquire Bank $640.19
Court Reporter U.S. Legal Support $1,341.71
Expert Sobel Tinari Economics Group $5,300.00
Mediation NAM $1,318.00
Court Reporter DEITZ Court Reporting $4,365.74
Expert Thanning, Lone, M.D. $9,000.00
Hotel for Plaintiff Holiday Inn $407.42
Copies of Photographs ACRO Photo Print, Inc. $127.87
Search PACER $66.90
Travel to OSHA hearings in D.C. [Joshua Maze $246.95
Procer Server Intercounty Judicial Services $273.60
Index Number United State Disctrict Court: Southern District $400.00
Ambulance Cail Report Mobile Life Support $35.00
Autopsy Report Dutchess County ME $62.00
TOTAL $23,585.38

 

 

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 54 of 132
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 55 of 132

Exhibit F

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 56 of 132
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 57 of 132

UNITED STATES DISTRICT COURT
_ SOUTHERN DISTRICT OF NEW YORK.

 

ELIZABETH V. MEJIA as Administeator of the Estate of
MAXIMILIANO SABAN, and ELIZABETH V. MEJIA,

Individually,
Plaintiff, DOCKET NO,
' 7:18-CV-6483
. ~against-
O'NEILL GROUP-DUTTON, LLC and ONEKEY, LLC, STRUCTURED
7 : SETTLEMENT
Defendants. ' AFFID AVIT

 

O'NEILL GROUP-DUTTON, LLC and ONEKEY, LLC,
Third-Party Plaintiff,
-against-
SESI CONSULTING ENGINEERS, P.C., KENNETH J.
QUAZZA, P.E., NEW GENERATIONS MASONRY, MG
COMMERCIAL CONCRETE, BONDED CONCRETE, INC.,

Third-Party Defendant.

 

STATE OF NEW YORK
COUNTY OF ROCKLAND

I, Brett Newman, from The Newman Structured Settlement Group, acting as structured
settlement consultant in the within matter hereby warrant and represent, under oath, having first been
duly sworn, the following facts to be truc, complete and accurate to the best of my knowledge,
information and belief: .

1. No tebates, service fees, administrative fees, or other financial consideration of any kind or in
any amount has been paid; will be paid or has been promised to be paid to any party, insurer,
attorney, guardian ad litem, or any other person, firm or corporation associated with this case

_ by me or by my above stated company, either directly or indirectly, by virtue of the structured
settlement, or otherwise, relating to this matter;

2. The cost to the defendants and/or casualty insurers of the structured settlement portion of the

-  gettlement in this case is ONE MILLIONS THREE HUNDREND THOUSAND DOLLARS

($1,300,000. 00) inclusive of any applicable qualified assignment fee; and this cost to purchase

the proposed annuity was arrived at after a survey of the market of annuity providers in order to

confirm and obtain the best value (price/quality) for the periodic payment plan now
recommended,
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 58 of 132

The defendant and/or Insurer will make the following future periodic payments as follows:

I $450,000.00 will be used for Structured Settlement Benefits payable to Elizabeth Mejia
as follows: ,
a. $1,958.95, payable monthly, guaranteed for 12 years, beginning on January 1, 2021,
with the last guaranteed payment on December 1, 2032
6, $250,000.00 payable at age 40 on October 2, 2032
Il. $425,000.00 will be used for Structured Settlement Benefits payable to Greysi Saban as
follows:
a. $25,000.00 payable annually, guaranteed for 4 years, beginning on August 18, 2028,
with the last guaranteed payment on August 18, 2031
b, $1,257.16 payable monthly beginning on August 18, 2032 for life with 30 years
guaranteed
Tl, $425,000.00 will be used for Structured Settlement Benefits payable to Nathaly Saban
as follows: :
a. $25,000.00 payable annually, guaranteed for 4 years, beginning on August 28, 2032,
with the last guaranteed payment on August 28, 2035
b. $1,459.35 payable monthly beginning on August 28, 2036 for life with 30 years
guaranteed

The obligation of defendant and/or Insurer to make the above future periodic payments will be
assigned to MetLife Assignment Company, the assignee may fund the obligation assumed by
the purchase of an annuity from Metropolitan Tower Life Insurance Company, an A.M Best
Company rates At insurer, A guarantee letter will be issued by Metropolitan Tower Life

Insurance Company to guarantee the performance of such assignee;

The Annuity Issuer company above-named is licensed to issue insurance annuity products in
the State of New York. ,

The standard industry commission that The Newman Structured Settlement Group is receiving
in this case is based on 2% of the premium of $1,300,000.00 and Brant Hickey Settlements is
receiving commission based on 2% of the premium of $1,300,000.00, This commission will be
paid by Metropolitan Tower Life Insurance Company the life insurer issuing the policy.

The annuities being provided in this case are based upon guaranteed life contingent payments
for the infant plaintiffs Greysi Saban and Nathaly Saban who are presently 10 and 6
respectively, having been born on August 18, 2010 and August 28, 2014, The annuity cost set
forth in paragraph “3” above reflects this life contingent annuity cost.

No medical underwriting was provided on this case as there are no mortality issues for the life
contingent benefits,

_ No present value calculations were provided in this case. All illustrations provided were based
on actual cost only;
Mite Atom aera ae

ap pe Seep pe rE ene ene

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 59 of 132

10, Neither I nor The Newman Structured Settlement Group is an in-house broker of any party or
casualty carrier involved in the settlement; nor am I or said company affiliated with or an
“exclusive” broker of any party or casualty carrier involved in the settlement herein.

11. Neither I nor the Newman Structured Settlement Group will, without the express consent of the
plaintiff and/or the plaintiff's representative and the prior written approval of this court:

a. Provide any information about this settlement to any factoring company for any
purpose; or

b. Solicit the plaintiff or the plaintiff's family on behalf of any factoring company for
any purpose, including but not limited to, the proposed sale of plaintiffs future
periodic payments nor will I.or The Newman Structured Settlement Group

participate, assist, promote or aid in such solicitation by any ‘person, firm,

corporation or entity; or
ce. Seek or accept any consideration, financial or otherwise, directly or indirectly from
a factoring company.

12, The following documents have been annexed as exhibits to the application made to this court
for the approval of the recommended settlement proposal:

Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E

Proposed Settlement Agreement
Proposed Assignment Agreement
Proposed Sample Annuity Contract
Proposed. Guaranty Agreement

Rejected Alternative and/or competing proposals

THIS STRUCTURED SETTLEMENT AFFIDAVIT IS PROVIDED TO THE PARTIES TO THE
SETTLEMENT HEREIN WITHOUT COST AND WITH THE EXPRESS PURPOSE OF
INDUCING THE PLAINTIFF(S), THE DEFENDANT(S), AND ALL PARTICIPATING INSURERS
TO ENTER INTO AND/OR PARTICIPATE IN FUNDING THE STRUCTURED SETTLEMENT
AGREED UPON IN THIS CASE. THE STATEMENTS SET FORTH HEREIN CONSTITUTE
AFFIRMATIVE REPRESENTATIONS AND WARRANTIES BY THE .UNDERSIGNED
STRUCTURED SETTLEMENT CONSULTANT,

Sworn to before me this
_f day of J ly , 2020

Sb Vel

_Moiaty I Public

Commission Expires

BRETT NEWMAN

 

AMIE VALOIS
Notary Public, State of New York
Quailfied in Rockland County
No, 07VA6270761
Commission Expires October 22, 2020

 

 

 

 

 
EERIE ts Sion ROP ete

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 60 of 132

EXHIBIT A |
ote

 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 61 of 132

SETTLEMENT AGREEMENT AND RELEASE

WHEREAS, on or about July 18, 2018 Elizabeth V. Mejia as Administrator of the Estate of
Maximiliano Saban filed a complaint in the United States District Court, Southern District of
New York under Docket No. 7:18-CV-06483, and then on or about August 27, 2018 an amended
complaint was filed against The O’Neill Group-Dutton, LLC and Onekey, LLC (hereinafter
collectively “Onekey”) on behalf of Elizabeth V. Mejia, as Administrator of the Estate of
Maximiliano Saban, and Elizabeth V. Mejia, Individually (hereinafter collectively “Plaintiffs” or
“The Plaintiffs” or “Mejia), and

WHEREAS, subsequently Onekey filed an answer to the amended complaint, as well as, third
patty complaints against SES] Consulting Engineers PC, and Kenneth J Quazza, P.E. (hereinafter
collectively “SESI”), and New Generations Masonry (hereinafter “NG”), and MG Commercial
Concrete (hereinafter “MG”), and Bonded Concrete Inc., (hereinafter “Bonded”), and

WHEREAS, subsequently the above-referenced third party defendants filed answers to the third
party complaints with counter and cross-claims.

WHEREAS, Penn-America Insurance Company ("Penn"), issued an insurance policy or policies
to NG and/or MG, but denied that any coverage applied to the claims brought against NG or MG
by Onekey, or to Onckey as to the claims against them by Plaintiffs or Third-Party Defendants,
and thus, Penn filed a declaratory judgment lawsuit also in United States District Court, Southern
District of New York under Docket No. 7:19-CV-02315 (the “Penn-America action”), and

WHEREAS, Onekey, SESI, NG, MG, Bonded and Penn are collectively referred to as
“Defendants” or “The Defendants”, and

WHEREAS, the litigation under Docket No. 7:18-CV-6483, and the litigation under Docket
No.: 7:19-CV-02315 were not consolidated, but they were case managed together by the
Honorable Lisa Margaret Smith, U.S.M.J., and

WHEREAS, Mejia, Onekey, SESI, NG, MG, and Bonded (hereinafter "Parties" or "The
Parties") and the Parties’ insurers are desirous of settling any and all claims between and among
The Parties as well as existing or potential future claims arising out of the insurance policies
and/or indemnity obligations arising out of the alleged incident, and

WHEREAS, The Parties all agreed to submit this matter to non-binding mediation before
Kenneth Grundstein from National Arbitration and Mediation ("NAM"), and

WHEREAS, as a result of a mediation session conducted on March 6, 2020, along with multiple
communications between and among NAM, The Parties and their insurers, thereafter, The
Parties were able to achieve a settlement of all of the claims between and among the Parties and

their Insurers , and

151508 18.1:10908-0003

 
Caen arti fee OF

ween tyra oe ree

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 62 of 132

WHEREAS, the Parties and their Insurers are desirous of ending the Mejia action, the Penn-
America action and forever resolving all related existing or future litigation in any manner
related thereto, thus,

FOR GOOD, VALUABLE AND MUTUAL CONSIDERATION, THE RECEIPT OF
WHICH IS HEREBY ACKNOLWEDGED, THE PARTIES AND THEIR INSURERS DO
HEREBY AGREE AS FOLLOWS;

1, Mejia will accept a total of $2.8 million to be paid as follows: (a) Onekey $2.5 million, SESI
$180,000, MG $50,000, NG $50,000, and Bonded $20,000. Note that a portion of this
settlement will be paid over time by employing the use of Structured Settlement Annuities which
cotrespond with that portion's present cost. These. Annuities will be facilitated through an A or
At rated surance carrier approved to do business in the states of New York and Connecticut,
The specific terms of these Structured Settlement Annuities are detailed in an Addendum to
Settlement Agreement and Release for Elizabeth V. Mejia, as Administrator of the Estate of
Maximilio Saban ("Addendum"), which is incorporated by reference and made a part hereof.

2. Upon receipt of the payments referenced above by counsel for Mejia, The Parties and the
Patties’ Respective Insurers all release and forever discharge each other and all other insurers
from any and all claims that were asserted, or that could or should have been asserted, in the two
litigations filed in the United States District Court, Southern District of New York under Docket
Numbers 7:18-CV-6483 and 7:19-CV-02315, and as to any potential related future claims
between the Parties’ Insurer(s), and these Mutual Releases between and among The Parties and
their Insurers include, but are not limited to: (a) all claims of any type by Mejia arising out of the
accident that occurred on or about August 3, 2017 at One Dutchess Avenue, Poughkeepsie, New
York, (b) all claims of any type by any of The Parties against any of the other Parties for
common law or contractual contribution or indemnity arising out of the alleged accident, (c) all
claims of any type for insurance coverage from Penn, howsoever denominated, and as now or as
may in the future exist arising out of the alleged accident, and (d) all claims of any type by Penn
and/or Onekey and Onekey’ s Insurers against any other insurer or Party for subrogation, breach
of contract, contribution, indemnity, additional insured obligations, contractual indemnity, bad
faith, or equitable subrogation, as related to policies of insurance issued to any of the Parties, the
contracts between the Parties, and/or in any manner related to the Mejia action,

3. The rights and obligations of The Parties pursuant this Settlement Agreement also apply
equally to (a) all Members, successors, principals, directors, owners, employees, agents,
representatives, heirs, and assigns of The Parties, as well as, (b) the insurance carriers that
provided coverage for claims in this litigation, provided a defense for any Party, with or without
reservation of rights, and/or contributed to this settlement on behalf of any Party hereto,
including but not limited to, (a) Technology Insurance Company and Amtrust Group, N.A. for
Bonded Concrete, (b) Southwest Marine and General Insurance Company; Markel Service,

15150848, 1:10908-0003
aot Letty

 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 63 of 132

Incorporated as claims manager for Evanston Insurance Company, and, Evanston Insurance
Company for Onekey, and (c) Penn-America for MG and NG,

4, Upon receipt by counsel for Mejia of the settlement payments referenced above, counsel for
all of the Parties shall execute for filing with the United Stated District Court, Southern District
of New York all appropriate Stipulations of Dismissal with Prejudice, with each Party to bear
their own attorney’s fees, and without costs,

5. It is hereby stipulated that the partiés have sought to protect the interest of Medicare, and,
therefore, it is not the purpose of this settlement agreement to shift responsibility of medical care
in this matter to the Medicare program. The Plaintiff's decedent was not entitled to Medicare
benefits and the plaintiff is not presently entitled to Medicare benefits. The Plaintiff asserts that
this is true and correct. The Defendants are relying on the Plaintiff's assertion that plaintiff's
decedent was not Medicare eligible and that she is not Medicare eligible. In the event that the
Plaintiff is misrepresenting her Medicare eligibility, or that of plaintiff's decedent, the Plaintiff
agrees to resolve any and all Medicare issues, including but not limited to Medicare Part A, B, C
and/or D liens for past and future conditional payments, and the Plaintiffs counsel, if
represented at the time of settlement, will act as a liaison between the Plaintiff and Medicare.

The Plaintiff will hold harmless and indemnify The Defendants herein from any right of recovery
asserted by Medicare for non-payment of any Medicare lien.

It is further understood and agreed that the Plaintiff will indemnify, hold harmless and defend
The Defendants of and from any and all liability, actions, judgments or demands arising from or
in any way connected to or with any subrogation claims, liens, or statutory liens (federal or state,
specifically including, but not limited to, Medicare Part A/B/C/D liens for conditional payments
ot Medicaid liens or any other lien which may be made in the future against the payments
described above for any service that may ultimately be provided in the future) for any
compensation or medical payments due or claimed to be due now, or hereinafter, or paid under
any law (state or federal), regulation (including but not limited to 42 C.F.R, § 411.24 et seq.) or
contract arising as a result of or pertaining in any way to the matters referred to in this Release.
The Plaintiff further agrees to pay any judgments, costs, and attorneys’ fees resulting therefrom
any actions, judgments and/or demands as described herein.

The Plaintiff also agrees to waive any and all potential/future claims against The Defendants
arising out of any state or federal statute relating to medical care payments, including but not
limited to any and all potential/future claims against Defendants pursuant to The Medicare
Secondary Payer Act, 42 U.S.C. § 1395y(b) et seq.

6. The Recitals set forth above are expressly: (a) adopted into this Agreement, and (b) expressly
made a part of this Agreement, and (c) accepted by The Parties to this Agreement.

7. To the fullest extent permitted by law, The Parties agree that the existence, nature and terms of
this Agreement are strictly confidential. No Party shall discuss, comment upon, disparage, or

45150818.1:10908-0G03

 
ee Smet toe naa rm mii ine ape sha

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 64 of 132

disclose, directly or indirectly, any information regarding the negotiation or the events leading up
to this Agreement, the substance of this Agreement, including, but not limited to, the
consideration set forth herein, except (i) to The Parties’ respective attorneys, accounting and
financial advisors, taxing authorities, regulators, reinsurers or lenders; (ii) as otherwise required
by law, or (iii) to enforce any provision of this Agreement, The Parties understand and agree that
the confidentiality provision is a material element of this Agreement and that any breach of this
Agreement would cause another Party irreparable injury, In the event that legal action is brought
to enforce this confidentiality provision, the losing Party shall pay the prevailing Party’s
attorneys’ fees and costs,

8. This Agreement is the product of arms-length negotiations and is not intended to, nor shall it
be construed as, an admission of fault or liability by any Party or any Insurer as to its coverage
obligations. The Parties and their Insurers agree that they are entering into this Agreement solely
as a business accommodation for the purpose of settling certain issues between them and to
avoid the cost of litigation or other proceedings, and without prejudice to their respective
positions, The Parties and the Insurers agree that they shall not be deemed to have made any
admission of any kind.

9. No change or modification of this Agreement shall be valid unless it is in writing and signed
by The Parties and their Insurers.

10. INTENTIONALLY OMITTED

li, The Parties shall not make any oral or writien, intentionally false statements to the public at
large, or to the media, or on any web site on the internet, or on social media, for the express
intended purpose of damaging the professional reputation and/or business of any other Party to
this Agreement.

The non-disparagement clause does not apply in any manner to any written and/or oral
statements made by any of The Parties required by law which the Party has a good faith belief is
true, including but not limited to, in connection with current and/or future litigation, arbitration,
administrative proceedings, government regulatory inspections or hearings (including
applications relative to permits, approvals and similar matters relating to the development of the
“One Dutchess Project”), or legal proceedings of any kind whatsoever,

This provision applies to all of The Parties, their principals, officers and shareholders, project
managers and superintendents. In the event that legal action is brought to enforce
this provision, the losing Party shall pay the prevailing Party’s reasonable attorneys’ fees and
costs,

12. This Agreement shall be governed by and shall be construed in accordance with the laws of
the State of New York,

15150848,1:10808-0003
 

Si ammenities

 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 65 of 132

13, Rach Party and its hisurer expressly warrants that they presently hold the rights released
derein and have not agsigned: any rights that are the subject of this Settlement Agreement and
Release to others.

14, No Party shall assign or transfer theit interest in. this Agreement without the. written consent
of all of The Parties,

15, This Agreement shall be-a complete defense barring any further litigation arising out of the.
Meiia action, the Penn-America action, or any olaitas between any ofthe Insurers in any manner
related to the Hdparion, the avoident, the contracts between the parties, or the insurance policies.

16. If any provision of this Agreement or any potiton of any proviaton.of this Agreement is
declaved vold or unenforceable by any Court or teitunal having jurisdiction, tien sath provision
or such portion of a provision shall-vé considered -saparits-atid apatt from the reininder ofthis
Agreement, which shall remain in fill forte and effect.

17. This Agreement may be ‘executed in multiple counterparts, and all such. counterparts shall
collectively constitute one and the same Agreement. PDF aignatures shall be deemed originals,

The individuals who have executed this Agreement on behalf of the respootive:Partles expressly
represent and warrant that-thoy are-authorized to sign on. behalf ofeach Party.: This Agreement
shall bo binding upon and shall imum to the benefit of The Partin and their Insurers,

| 18. This. Agreement, including, the Addéodum,. constitutes tha aptico. agreement bebween, The

Parties and their Insurers with respect to-the subjectmatter hexeof and supersedes all. other prior
discussions, agreemonts and understafidings, both written. and oral, between The Parties and thei

Tommexs with tespect thereto, and: shall inure to. the bonefit. of The Parties refarsnoed. herein,

joinily and severally, and ‘the: executors, administrators, personal. ‘representatives; heirs, gnc
mtooessors and Insurers of each: No xoptesdntdtions, wamanties, or promised have been made or
xelied upon by any Party or their Insurers. other than ad expressly set forth herein. Counsel fox
each Party hag participated in the drafting of this Agreement, and the language of this Agreement
shell not presumptively be construed in favor of or against eliher of the Parties hereto or
referenced herein.

Date:

 

Elizabeth V v "Malia on x bohalf aia

By: Date: _
Finbar O'Neill on behalf of Onekey

 

dp

 
a a

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 66 of 132

13, Each Party and its Insurer expressly watrants that they presently hold the rights. released
herein and have not assigned any rights that are the subject of this Settlement Agreement and
Release to others,

14, No Party shall assign or transfer their interest in this Agreement without the written consent
of ali of The Parties.

15, This Agreement shall be a complete defense barring any further litigation arising out of the
Mejia action, the Penn-Amierica action, or any claims between any of the Insurers in any manner
related to the litigation, the accident, the contracts between the parties, or the insurance policies.

16. If any provision of this Agreement or any portion of any provision of this Agreement is
declared void or unenforceable by any Court or tribunal having furisdiction, then such provision
or such portion of a provision shall be considered separate and apart from the remainder of this
Agreement, which shall remain in full force and effect.

17. This Agreement may be executed in multiple counterparts, and all such counterparts shall
collectively constitute one and the sate Agreement, PDF signatures shall be deemed originals.

The individuals who have executed this Agreement on behalf of the respective Parties expressly
represent and warrant that they are authorized to sign on behalf of cach Party. This Agreement
shall be binding upon and shall inure to the benefit-of The Parties and their Insurers,

18, This Agreement, including the Addendum, constitutes the entire agreement between The
Parties and their Insurers with respect to the subject matter hereof and supersedes all other prior
discussions, agreements and understandings, both written and oral, between The Parties and their
Insurers with respect thereto, and shall inure fo the benefit of The Parties referenced herein,
jointly and severally, and the executors, administrators, personal representatives, heirs, and
successors and Insurers of cach. No representations, warranties, or promises have been made. or
relied upon by any Party or their Insurers. other than as expressly set forth herein. Counsel for
each Party has participated in the drafting of this Agreement, and the language of this Agreement
shall not presumptively be construed in favor of or against either of the Parties hereto or
referenced herein,

19. Signatures
By: Date: _

Blizabeth,V. ive of Mejia na
By: wh Qu ! Date: 20D AuGuAy ZO

Finbar O’Neill on behalf of Onekey

 

15150818.4:10908-0003
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 67 of 132

By: pi Date: 4.20 fucusr 2e20

Finbar O'Neill on behalf of The O’Neill

 

 

 

 

 

 

 

 

Group-Dutton, LLC
By: Date:
Steve Byszewski on behalf of SESI
By: Date:
Kenneth Quazza , individually
By: —_ _ Date:
Thomas A. Clemente on behalf of Bonded
By: pee Date: ,
Guido Gonzaleson behalf of MG
By: Date:
Javier DeMattoon behalf of NG
By: Date: _
Pat Greeleyon behalf of Penn
By: __ . Date: _
JoAnne McGovern on behalf of Southwest
Marine and General Insurance Company
By: Date:
Sheri-Ann Marcinkiewicz on behalf
of Evanston Insurance Company.

END OF DOCUMENT

15150818,1;10908-0003

 
Treas

es et

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20

 

By: - Date:

Finbar O’ Neill on behalf of The O’Neili

Group-Dutton, LLC

By Sanne Qeago Date: 08/03/2020

 

Steve Byszewski on behalf of SESI

By: Date:
Kenneth Quazza , individually

 

By: Date:
Thomas A. Clemente on behalf of Bonded

 

By: Date:
Guido Gonzaleson behalf of MG

By: Date:
Javier DeMattoon behalf of NG

By: Date:
Pat Greeleyon behalf of Penn

By: . Date:
JoAnne McGovern on behalf of Southwest
Marine and General Insurance Company

 

By: Date:
Sheri-Ann Marcinktewicz on behalf
of Evanston Insurance Company.

 

END OF DOCUMENT

15150818,1:10908-0003

Page 68 of 132
 

Aer Fer Epe apemtepeie genet suapeeeeene | pee

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 69 of 132

By:

 

Finbar O'Neill on behalf of The O’ Neill

Group-Dutton, LLC

By:

Stevo Byazewski on behalf of SESI

 
 

Kenneth Quazza , individually

By:

 

 

By:

Thomas A. Clemente on behalf of Bonded

 

Guido Gonzaléson behalf.of MG

By:

 

Javier DeMattoon behalf of NG

By:

 

Pat Greeleyon behalf of Penn

By:

 

JoAnme McGovern on behalf of Southwest
Marine and General Insurance Company

By:

 

Sheri-Ann Marvinkiewiez on behalf
of Evanston Insurance Company.

Date:

Date: |

   

Date: 2/7 3/2a2e2

Date:

Date:
Date:
Date:

Date:

Date;

END OF DOCUMENT

"25150818.1:20908-0003

 
ae

 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 70 of 132

Finbar. O'Neill on behalf of The O'Neill
Group-Dutton, LLC

By!
Steve Byszewsld on behalfof SESI

 

By:
Kenneth Quazzi vi dividually yp

By: VCLGG we

Thomas. A. Choikonte on ‘behalf of Bonded

 

      

 

 

 

 

 

Date:

Date:

Date:

By: ee Date:
Guido Gonzaleson behalf. of MG
By. Date:
Javier DeMattoon behalf of NG
By: Date:
Pat Greeleyon, behalf of Penn.
By: Dato:.
JoAnne MeGovern on behalfof Southwest
Marine and General Insurance Company
By: Date:
Sheri-Ann Marcinkiewicz on behalf
of Evanston Insurance Company.

END-OF DOCUMENT

LEGALHOS08-0009/15150818.1

 
oA ee eo ce ea Narr pen

oe remem eins Scorer ot ec gesn

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 71 of 132

 

By: Date:
Finbar O'Neill on behalf of ONeill

Group-Dutton, LLC

By: Date:

 

Steve Byszewski on behalf of SEST

By: Date: _
Kenneth Quazza , individually

 

 

 

 
 

 

- yt, . bos Dake coe
Thomas A, Clemente on behalf of Bonded |
sonny hccrle = poor tel 3S cal. St a
Guido Gonzales onbehalf of MG
By: Date:

 

Javier DeMatto on behalf of NG

By: ae, Date:
Pat Greeley on behalf of Penn
By: Date:

JoAnne McGovern. on behalf of Southwest
Marine and General Insurance Company

 

By: . __ Date:
Sheri-Ann Marcinkiewiez on behalf
of Evanston Insurance Company.

“END OF DOCUMENT

6[Page

 
Pens geet carpet ifdaygerers iy eet ff eermymenes geet ee gt street -

omen te-taeaehar pb

Case 7:18- “CV- 06483- LMS, Document, 141 Filed 09/14/20 Page 72 of 132

 

 

 

 

 

 

 

 

Veseena PUA PEALE T TATED a paih ees ENTER UELORE DBE ans es
By: ee Date:
Finbar O'Neill on behalf. of ONeill
Group-Dutton, LLC
By: Dato:
Steve Byszewski on behalf of SESI

By: _ Date: _
Kenneth Quazza , individually

By: Dates,
“thomas A. Clemente on behalf of Bonded.

By: Date:

 

Guido-Gonzales.on behalf of MG

By: (\ f &

Javier Dahitte or behalf of NG:

By ne pat.
Pat Greeley on behalf of Pern:

     

By: Datei
JoAnne McGovern: on behalf.of Southwest
Marine and General-Insurarice: Company

 

By: ee Date;
Sheri-Ann Marcinkiewiez on behalf
of Evanston Insurance Company,

 

END OF DOCUMENT

6; Page
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 73 of 132

 

 

 

 

 

 

 

 

 

By: Date:
Finbar O'Neill on behalf of The O’Neill
Group-Dutton, LLC
By: Date:
Steve Byszewski on behalf of SESI
By: Date: _
Kenneth Quazza , individually
By: Date:
Thomas A, Clementeon behalf of Bonded
By: . Date:
Guido Gonzaleson behalf of MG
By: Date: _
Javier DeMattoon behalf of NG
ay: Geta —LArwhuy Date: 47 7 Po
Pat Greeley on behalf of Pen :
By: Date:
JoAnne McGovern on behalf of Southwest
Marine and General Insurance Company
By: Date:
Sheri-Ann Marcinkiewicz on behalf
of Evanston Insurance Company.
END OF DOCUMENT

15150818.1:10908-0003

 
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 74 of 132

By: Date:
Finbar O*Neill on behalf of ONeill
Group-Dutton, LLC

 

By: Date:
Steve Byszewski on behalf of SESI

 

By: Date:
Kenneth Quazza , individually

By: Date:
Thomas A. Clemente on behalf of Bonded

 

By: Date:
Guido Gonzales on behalf of MG

By: Date:
Javier DeMatto on behalf of NG

 

 

By: Date:
Pat Greeley on behalf of Penn

 

JoAnnéMcGovern on behalf of Southwest
Marine and General Insurance Company

By: Date:
Sheri-Ann Marcinkiewicz on behalf
of Evanston Insurance Company.

 

END OF DOCUMENT

6|Page
 

aie ee Ee ese

A Sine

 
SOME Pd tore eet ae e neaone ee

1.

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 76 of 132

ADDENDUM TO SETTLEMENT AGREEMENT AND RELEASE

FOR ELIZABETH Y. MEJIA, AS ADMINISTRATOR OF THE ESTATE

PAYMENTS

OF MAXIMILIANO SABAN

In consideration of the Settlement Agreement and Release for Elizabeth V, Mejia, as Administrator
of the Estate of Maximiliano Saban (‘Plaintiff’), to which this document is attached, Evanston
Insurance Company (“Evanston”), on behalf of OneKey, LLC, agrees to fund the annuity for a
cost of One Million Three Hundred Thousand Dollars ($1,300,000.00), which will pay the future
periodic payments (“Periodic Payments”), made according to the schedule as follows:

i)

iii)

Payable to Elizabeth V. Mejia (“Payee”):

Starting 01/01/2021, the sum of $1,958.95 payable monthly, guaranteed for twelve
(12) years, with the last guaranteed payment on 12/01/2032; and

Guaranteed lump sum of $250,000.00 payable on 10/02/2032,
End of payment schedule for Elizabeth V. Mejia.

Payable to Greysi Saban (“Payee”):

Starting 08/ 18/2028, the sum of $25,000.00 payable annually, guaranteed for four
(4) years, with the last guaranteed payment on 08/18/2031; and

Starting 08/18/2032, the sum of $1,257.16 payable monthly for life, guaranteed for
thirty (30) years. The last guaranteed payment will be made on 07/18/2062;
thereafter, payments will continue for the lifetime of Greysi Saban.

End of payment schedule for Greysi Saban,

Payable to Nathaly Saban Vicente (“Payee”):

Starting 08/28/2032, the sum of $25,000.00 payable annually, guaranteed for four
(4) years, with the last guaranteed payment on 08/28/2035; and

Starting 08/28/2036, the sum of $1,459.35 payable monthly for life, guaranteed for
thirty (30) years, The last guaranteed payment will be made on 07/28/2066;
thereafter, payments will continue for the lifetime of Nathaly Saban Vicente.

End of payment schedule for Nathaly Saban Vicente.
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 77 of 132

The cost of the Periodic Payments is disclosed above as a condition of settlement, No part
of the cost of the Periodic Payments may be paid directly to Plaintiff or any Payee,
inasmuch as the parties negotiated for a structured settlement and the Periodic Payments
and all other sums set forth herein constitute damages on account of personal physical
injuries or sickness, within the meaning of Section 104(a)(2) of the Internal Revenue Code
of 1986, as amended.

2. PLAINTIFF’S RIGHTS TO PAYMENTS

Plaintiff acknowledges that the Periodic Payments cannot be accelerated, deferred, increased or
decreased by Plaintiff or any Payee; nor shall Plaintiff or any Payee have the power to sell,
mortgage, encumber, or anticipate the Periodic Payments, or any part thereof, by assignment or
otherwise.

3. QUALIFIED ASSIGNMENT

Plaintiff acknowledges and agrees that Evanston has elected to make a “qualified assignment,”
within the meaning of Section 130(c) of the Internal Revenue Code of 1986, as amended, of
Evanston’s liability to make the Periodic Payments set forth above to MetLife Assignment
Company, Inc, (“Assignee”). The Assignee’s obligation for payment of the Periodic Payments
shall be no greater than that of Evanston (whether by judgment or agreement) immediately
preceding the assignment of the Periodic Payments obligation.

Such assignment, when made, shall be accepted by Plaintiff without right of rejection, and shall
completely release and discharge Evanston from the Periodic Payments obligation assigned to the
Assignee. Plaintiff recognizes that upon such assignment, the Assignee shall be the sole obligor
with respect to the Periodic Payments obligation, and that ail other releases with respect to the
Periodic Payments obligation that pertain to the liability of Evanston shall thereupon become final,

irrevocable and absolute.

 

If a qualified assignment as described above is made, Elizabeth V. Mejia, Greysi Saban and Nathaly
Saban Vicente shall be secured parties of the Assignee, as described in the Qualified Assignment
Release and Pledge Agreement executed among Plaintiff, Evanston and the Assignee to effect the
assignment, The qualified funding asset or assets purchased by the Assignee to fund the obligation |
assumed under the qualified assignment shall serve as security interest for the promise of the Assignee
to make such payments. Except for the obligation to provide such security interest, the obligation of
the Assignee to make such payments shali be no greater than the obligation of Evanston to make such

payments under this Settlement Agreement.

4, RIGHT TO PURCHASE AN ANNUITY

Evanston, itself or through the Assignee reserve the right to fund the liability to make the Periodic
Payments set forth above through the purchase of an annuity policy from Metropolitan Tower Life
Insurance Company (“Annuity Issuer”), Evanston or the Assignee shall be the sole owner of the
annuity policy and shall have all rights of ownership. Evanston or the Assignee shall have the

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 78 of 132

Annuity Issuer mail or electronically transfer payments directly to each of the Payee listed above.

Pjaintiff and/or each of the Payee listed above shall be responsible for maintaining a current
mailing address and, if applicable, bank account information for each of the Payee listed above
with the Assignee.

. BENEFICIARY

Any payments to be made after death of any Payeo pursuant to the terms of this Settlement
Agreement shall be made to the Estate of the Payee. After the age of majority, Payee may submit
a change of beneficiary in writing to the Assignee, If no such Beneficiary has been designated, or
if no such Contingent Beneficiary is living at the time of a Payee's death, then payments shall be
made to the Betate of the deceased Payee. No designation of a Contingent Beneficiary and no
revocation of any such designation, shall be effective unless it is in writing, in a form acceptable
to the Assignes, as applicable, duly executed by the Payee and delivered to the Assignee, as
applicable,

. DISCHARGE OF OBLIGATION

The obligation assumed by the Assignee to make each Periodic Payment shall be fully discharged
upon mailing of a valid check or electtonic equivalent funds transfer in the amount of such payment
on or before the due date to the last address or account on record for each of the Payee listed above

or their Beneficiary with the Annuity Issuer. Lf any of the Payee or Beneficiary notifies the

Assignee that any check or electronic funds transfer’ was not received, then the Assignee shall
direct the Annuity Issuer to initiate a. stop payment action and, upon confirmation that such check
was not previously negotiated or electronic fiumds transfer deposited, shall have the Annuity Issuer
process a replacement payment.

 

_ 9g Ss :
Executed this 2a day of uly ,20 20.

wr

PLAINTIFF: 7 di Ch Wapjier

Elizabeth V, Majia, as Administrator of the
Estate of Maximiliano Saban
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 79 of 132

, NEWMAN SETTLEMENT
SERVICES GROUP

  

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

ELIZABETH MEJIA

Claimant's D.O.B: 10/02/92

Funding Date: 08/05/20

Today's Date: 06/29/20

Life insurance Co: ~ METLIFE (At)
Normal *
Life

. Certain Expected
FINAL OPTION _ Payout Payout Gost
. STRUCTURED SETTLEMENT BENEFITS $450,000

A. Monthly Benefit ;
$1,958.95 per month beginning Jan-1-2021 for 12 $282,089 $282,089
years certain only

8, Deferred Lump Sums .
$250,000.00 at age 40 (Oct-2-2032) $260,000 $250,000

Approx Tax Free Intarnal Rate of Return= 1.90%
Taxable Equivetent Yleld

15% Tax Bracket 2.24%

25% Tax Bracket 2.53%

28% Tax Bracket 2.64%

33% Tax Bracket 2.84%

35% Tax Bracket 2.92%

 

TOTALS $532,089 $532,089 $450,000

 

*Normal Expected Payout only differs from Certain Payout whan lifetime payments are lnvolved. Normal Expected Payout reflects tha
amount of money that would be paid fo the claimant If he or she were receiving a lifetime payment and lived his or her normal fife
expeciancy as predicted by the Annully Mortality Table 1983¢a).

Assumptions:

1. The date of birth shown above is corract (if lifetime payments ara involved).

li. The annuity premium is recelved on or before thie above funding date.

til. Any structured setllemant contract would be for physical Infury payments as defined In IRG Seo, 104(a}(2) and asalgned under Sac.
130,

1V. This is an illustration...not a contract. Should It contain any clerical errors, we reserve the right to correct ham.

¥. Quote is only vaild for 7 days. Benefits may vary after that time. In event of a rate change during the 7 day period, a signed lock-in
may ba needed within 24 hours to guarantee the benefits.

 

 

 
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 80 of 132

NEWMAN SETTLEMENT
SERVICES GROUP

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

NATHALY SABAN
Claimant's D.O,B: 08/28/14
Funding Bate: 08/05/20
Today's Date: 06/29/20
Life Insurance Co: METLIFE {A+}
Normal *
Life
Certain Expected
FINAL OPTION Payout Payout Gost
lL STRUCTURED SETTLEMENT BENEFITS $425,000

A. College Education Fund

$25,000.00 per year beginning at age 18 (8/28/2032) $100,000 $100,000
for 4 years certain only

B. Lifetime Monthly Benefit
$1,459.35 per month beginning at age 22 (8/28/2038) $525,366 $1,112,025
for life with 30 years certain

Approx Tax Frea internal Rate of Retura= 2.66%
Taxable Equivaient Yield

15% Tax Bracket 3.13%

25% Tax Bracket 3.55%

28% Tax Bracket 3.88%

89% Tax Bracket 3.87%

35% Tax Bracket 4.09%

 

li. TOTALS $625,366 $1,212,025 $426,000

 

*Normal Expected Payout only differs from Certain Payout when lifelime payments are involved. Normal Expected Payout reflects the
amount of money that would be paid to the claimant if he or she were receiving a lifetime payment and lived his or her normal life
expectancy as predicted by the Annuity Mortality Table 1983{a),

Assumptions:

|. The date of birth shown above js correct (if IIfetime payments are involved).

I. The annuity premium is received on or before lhe above funding date,

Hl, Any structured settlement contract would be for physical Injury payments as defined In IRC Sac. 104(a}(2} and assigned under Sec.
120,

WV. This is an illustration...not a contract. Should it contain any clevical errors, wa reserve the right to correct them.

V. Quote is only valld for 7 days. Benefits may vary after that time. In evant of a rate change during the 7 day perlod, @ signed lock-in
may be needed within 24 hours to guarantee the benefits.
SSFETATS Tere

oT EE

bre usenet

saueasdracien

Paw etme os

wees eee:

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 81 of 132

NEWMAN SETTLEMENT
SERVICES GROUP

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

 

 

GREYSi SABAN
Claimant's D.O.B: 08/18/10
Funding Date: 08/05/20
Today's Date: 06/29/20
Life Insurance Ca: METLIFE (At)
Normal *
Life
: Certain Expected
FINAL OPTION ; Payout Payout Cost
|. STRUCTURED SETTLEMENT BENEFITS $425,000
A. College Education Fund
$25,000.00 per year beginning at age 18 (8/18/2028) $100,000 $100,000
for 4 years certain only
B. Lifetime Monthly Benefit
$1,257.16 per month beginning at age 22 (8/18/2032) $452,578 $957,956
for life with 30 years certain
Approx Tax Free Intemal Rate of Return= 2.61%
Taxable Equivalent Yieid
15% Tax Bracket 3.07%
25% Tax Bracket 3.49%
28% Tax Bracket 3.63%
33% Tax Bracket 3.90%
35% Tax Bracket 4.02%
I. TOTALS $552,578 $41,057,956 $425,000

 

*Normal Expected Payout only differs fram Cerlain Payout when lifetime payments are Involved. Normal Expected Payout reflects the
amount of money that would be paid to the claimant if he or she were recelving a lifafime payment and lived his or her normal ilfe

expectancy as predicted by the Annuity Mortallty Table 1943{a).

Assumptions:

|. The date of birth shown above [s correct {if lifetime payments are involved).

{L The annulty premium is recelved on or before the above funding date.

ill. Any structured settlement contract would be for physical Injury payments as defined In IRC Sec, 104(a)(2) and assigned under Sec.
130,

iV, This is an Rustration...not a contract. Should It contain any clerical errors, we reserve the right to correct them,

V. Quote Is only valld for 7 daye. Beneflls may vary after that time, in event of a rate change during the 7 day period, a signed lock-in

may be needed within 24 hours to guarantee the benefits.

 
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 82 of 132

EXHIBIT B
 

ete.

TD SCT mg oe pee

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 83 of 132

Qualified Assignment, Release and Pledge Agreement
In Accordance With Internal Revenue Code Section 730

“Clalmant(s)-Seaurad Party": Elizabeth V. Melia, as Administrator of the Estate af Maximiliane Saban

“Assignor™: Evanston Insurance Company

“Settlement Agreement”: :

Date and title of Sstilement Agreement, Order or other document embodying
Assignor’s obligation to make the agreed periodic payments)

“Assignee”: _Motlife Asslanment Company, Inc,

*Annuity Issuer": _ Metropolitan Tower Life insurance Company

“Effeative Date’:

 

 

 

 

This Qualified Assignment, Release and Pledge Agreement is made and entered into as of the
Effective Date by and among the undersigned parties with reference to the following facts:

A. Claimant(s)-Secured Parly and Agsignor are parties to or are otherwise subject to or entitled to receive
payments under the above-referenced Seitlement Agreement, under which Assignor has ilablilty to
make certain periodic payments to or for the banefit of Claimant(s)-Secured Party as specified or

referred to In paragraph 15 of this Agreement (the “Periodic Payments”);

B. Asgignor and Assignes-Debtor wish to effect a “aualifled assignment’ within the meaning and subject
to the condiions of Sebtion 130(9) of the Internal Revenue Code of 1986, as amended (the “Gode");

and

G, Assignee-Debtor desires to grant to Claimant{a)-Secured Party & seourlty intarest to secure the (lability

being assumed by Assignes-Debtor to make the Periodic Payments.

"Now, tharefora, In consideration of the foregoing and for other good and valuable consideration, the parties

agrae as follows: :

4, Assignment and Assumption; Release of Assignor. Assignor hereby assigns to Assignee, and
Assignee hereby accepts and assumes, ail of Assignor's liability to make the Periodic Payments. Each
Claimant hereby accepts and consents to such assignment by Assignor and assurnption by Assignes.
Effective on the Effective Date, each Claimant hereby releases and discharges Agsignor from ail liability

to make the Periodic Payments. .

2. Nature of Periodic Payments. The Periodic Payments consfitute
|. damages (other than punitive damages), whether by suit or agreement, or
i. sompensation under a workers’ compensation act,

 

on account of personal injury or sickness In a case involving physical Injury or physical sickness, within
the meaning of Sections 130(c) and 104(a) of the Gade.

3, Extent of Assignee’s Liabillty. Aseignee-Debtor's llabillty to make the Periodic Payments shail be no
greater than the lability of Agsignor immediately prior fa the Effective Date. Assignee assumes no
ability other than the llability to make the Periodic Payments describad In Paragraph 15. Assignee’s
llablity to make the Periodic Payments stiall be unaffected by any bankruptey or insolvency of Assignor.

4, -Qualitied Funding Asset. Assignee-Debtor will fund the Periodic Payments by purchasing from
Annulty fssuer a “qualified funding asset,” as defined in Seotion 130(d) of tha Cade, in the form of an
annuity contract (the “Annulty”) iasued by Annuity Issuer and providing for payments corresponding to
the Periodic Payments. Assignee-Debtor shall be designated as the owner of the Annutty. All rights of
legal ownership and control of the Annulty shall (subject to paragraph 12 of this Agreement) be and

 
Era eae rT

our eters

mere rey panes scene

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 84 of 132

remaln vested exclusively In Assignes-Debtor; provided, however, that the Annulty shall be used by
Assignee-Debtor to fund the Periodio Payments and shall at all times be designaied by Aasignee-
Debtor on Its records as being taken into account, under Sectlon 130 of the Code, with respect to this
Agreement. Notwithstanding anything to the contrary contained In this Agreement, nelther any
Claimant nor any Successor Payee shall have any rights with respect to the Annuity or the payments
thereunder that would cause any amount attributable to the Annuity to be currently includible In the
reciplant’s Income or would otherwise affect the determination of when any recipient |s treated as having
racaived any payment for income fax purposes, or would otherwise prevent this Agreement from
sallsfying all of the conditions for 4 “qualified assignment" within the meaning of Section 130(c) of the
Code.

Delivery of Payments. Assignee-Debtor may have Annuity issuer send payments directly to a
Glaimant(s)-Secured Party, or, if applicable, to a Successor Payee (as defined in pargoraph 8 of this
Agreement), or deliver payments by electronia funds transfer to a depository Institution in the United ,
States for credit (directly or indirectly) to an Insured account in the name of such Claimant(s)-Secured
Farly or Successor Payae. Such direction of payments under the Annuity shall not be daemed to afford
the Claimani(s}-Secured party or any Successor Payee any righis of ownership or control of the
Annulty. Fach Claimant(s}-Secured Parly and any Successor Payee shall af ail times keep Annulty
lssuer apprised of such Claimant(s)-Secured Party's ar Successor Payee's current street addrees and
telephone number and, if such Claimant(4) Secured Party or Successor Payee receives payments by
elactronie funds transfer, the name, address, bank identifier number (BIN) and telephone number of
the appliceble depository institution and the account number of the account f¢ which the payments are
to be credited. ;

Discharge of Liability. The Agsignee-Debtor's lability to make each Periodic Payment to the
Claimant(s)-Secured Parly or Successor Payee designated to receive such payment shall be
discharged automatically at such time as a corresponding payment is made to such Glaimant(s)-
Seaured Party of Successor Payee by the Annuity Issuer.

. Acceleration, Transfer of Payment Rights, None of the Periodic Payments and no rights to or Interest

in any of the Ferlodic Payments (all of the foregoing being hereinafter collectively referrad ta as

“Payment Rights") can be /

i. Accelerated, deferred, Increased or decreased by any recipient of any of the Periodic Payments;
or

I. Sold, assigned, pledged, hypothecated or otherwise transferred of encumbered, either directly or
indirectly, unless such sale, assignment, pledge, hypothecation or other transfer or encumbrance
(any such transaction being herelnafter referred to as a “Trahsfer") has been approved In advance
in a “Qualified Order’ as defined in Section 6891(b}(2) of the Code (a “Qualified Order") and
otherwise complies with applicable state law, Including without Iimitalion any applicable state
structured settlement protection statute, .

No Claimant(s)-Seoured Partly or Successor Payee ehall have the power to effect any Transfer of

Payment Rights except as provided In sub-paragraph (|i) above, and any other purported Tranefer of

Payment Rights shalt be wholly void. If Payment Rights under this Agreement become the subject of a

Transfer approved In accordance with sub-paragraph (ii) above the rights of any direct or indirect

transferee of such Transfer shall he subject to the terme of this Agreement and any defense or clalm in

recoupment ariging hereunder.

. Beneficiaries, Any Periodic Payments to ba made after the death of any Claimant(s)-Secured Parly or

Successor Payee shali be made to such party as shall have bean designated In, or in accordance with,
the Settlement Agreement of, if the Settlement Agreement dogs not provide for such designation, then
to the party deaignated in conformity with this paragraph 8. Any party so designated is referred to In
this Agreement a5 a“ Beneficiary.” If no Beneficiary is jiving at the time of the death of a Claimant(s}
Secured Party or Successor Payee, payment shall be made to ihe decedent's estate. As used in this
agreement the term "Successor Payae” refers to a Beneficiary or an estate that has become entitled to
receive Parladic Payments following the death of a Claimant(s)-Secured Parly or a Suecessor Payee.
Except as otherwise provided in the Settlement Agreement, no designation or change of designation

Page 2
SES ve

2 oprg mee geeen remem

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 85 of 132

of a Beneficiary shall be effective unless such change (l) is requested In a written request submitted to
Assignee (or its authorized agent) In accordance with Asalgnee’s customary procedures for processing
such requests; and (ji) Is confirmed by Assignae (or Its authorized agent). Except for a designation that
la expressly identified in the Settlement Agreement as Irrevocable, any designation of a Beneficiary
shall be deamed to be revocable: and no party that ls designated as a Berteflelary (other than a party
Irravocably designated as a Beneficlary In the Settlement Agreement) shall, solely by virtue of its
designation as a Beneficiary, be deemed to have any cognizable interest In any Periadic Payments.

9, Assignee-Debtor hereby pledges and grants to Claimant(a)}-Secured Parly a lien en and securlly

interest in all of Assignee-Debtor's right, title, and interest in the Annuity and ail payments therefrom in
order to secure the obligation of Asaignee-Debtor fo make the Periodic Payments. Assignee-Debtor
and Claimant(s)-Ssoured Party shall notify Annuity Issuar of the [len created under this Agreement and
Assignee-Debtor shail deliver the Annuity ta Claimant-Seoured Party upon execution of this agreement
and receipt by Assignee-Debtor of the Annuity fram Annuity Issuer. Assignes-Debtor shall have no
obligation fo perform any other acts in connection with the pledge and grant of sald security interest
other than as expressly provided In this paragraph 9 of this Agreement.

10. Assignee-Debtor shall have all rights of Ownership and control in the Annuity; including the right to
receive ‘and retain all benefits under the Annuity, which are hot inconsistent with the gecurlty interest
granted under paragraph 9, and Claimani(s)-Secured Party shall have no right to anticipate, sell, assign,
pledge, encumber, or otherwise exercise any right with respect to the Arinuily, so long as Assignee-
Debtor has not failed due'to insolvency or bankruptey to make any of the Periodic Payments. if siicha
failure occurs and Is coritinuing, Claimant(s)-Secured Party shall have all of the rights and remadles of
a secured party under the law then In effect in the State of Delaware.

441.The Annutty will bear the following legend:

“NOTICE” '

"This annuity contract has been delivered to the possession of Elizabeth V. Mella, Greysl
Saban and Nathaly Saban Vicente (‘Claimant-Seoured Party’) for the sole purpose of
perfecting a lien and security interest of such person in this contract. Clalmant-Secured
Party ie not the owner of, and has ne ownership rights In, this contract and may not
anticipate, sell, assign, pledge, encumber, or otherwise use this contract as any form of
collateral. Please contact the issuer of this contract for further information.”

12, Failure to Satisty Section 130(c). If at any time prior to completion of the Periodic Payments, the
Settlement Agreement Is daclared terminated in a final, non-appealable order of a court of competent
jurisdiction (or In the cage of a workers’ compensation settlement, a final order of the applicabla workers’
compensation authority) or if it is determined in any such final order that the requirements of Section 130(c)
of the Code have not been satisfied in connection with this Agreement: (|) the assignment by Assignor to
Assignee-Debtor of the liability to make the Periodic Payments, Assignee's acceptance of such assignment
and the release by Claimant -Secured Party(a) of Assignor’s liability shall be of no force or effect; (i)
Assignee -Dabtor shall be conclusively deemed to be acting as the agent of Assignor; (lll) the Annuity shall
be owned by Assignor, which shall retain the [lability to make the Perfodic Payments; (iv) Assignoe-Debtor
shell have no fiabilily to make any Periodic Payments; and {v) the parties herefo agree to cooperate in
faking auch actions as may ba necessary or appropriate te Implement the foregoing.

43, Governing Law; Disclosure of Gertain Tax Information; Binding Effect.
() This Agreement shall be governed by and interpreted in accordance with the internal laws of the
State of New York provided, however, that any Transfer of Payment Rights under this Agreement
may be subject to the laws of other states in addition to the state designated above. .
(i!) Taig Agreement shail be binding upon the partles hereto and thelr respective successors, heirs,
executors, administrators and: permitted assigns, Including without limitation any party asserting an
interest in Payment Rights.

Page &

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 86 of 132

14, Advice, Comprehension of Agraement. In antering Into this Agresmant, each Clalmant-Seoured
Party represents and watrante thet (l) such Claimant has relled solaly upon the legal and tax advive of
euch Clalmant(s)-Secured Party’s own attorneys and ofher advisora, whe ara the attorneys and
advisora of such Claimants’ choice, concerning the legal and Income tex consequences of this
Agreement; and (il) the terma of thie Agreement have been completely read by and explained te such
Claimant and are fully understood and voluntarily accepted by such Clalmant,

45. Description of Perladie Payments. The Periodia Faymente are as set forth immediately below ar (if
not set.forth balow) aa set forth in attached Addendum No, 4, which Is hereby incorporated in and

made a part of this Agreement.

Desoription of Periedic Payments:

This Quaitfied Assignment and Refease Agreement is signed In one or more countarparts ae of the
Effective Date by the followiig: . :

 

 

 

 

Aselgnor: Evanston insurance Company Assignee: MetLite Asstanment Company, Int,
By . By: —_——

. Authorized Representative | Ailfharized Raprasentatlve
Tite; | : : 1 Tite:

 
  
 

Claimant(s)-Sesured Party; Elizabeth V. Mella,
Greys! Saban, and Nathaly Saban Vicente Approved a

-“c

Content:

, aemamnind

 

Attortey for Claimant-Securad Party |

By:
iabeth. V. Mella, as Administrator of Micstttt ZeefFl-
the Eatate of Maximiliane Saban |

Page 4
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 87 of 132

Addendum No, 1
Description of Periodic Payments

Claimant (1}: Elizabeth V, Mejia
OF at 4

Claimant 70 Oak Street, Lat Floor
New Britain, Connecticut 06051
Claimant Social Secuxity Number: XXX-XX-XXXX Date of Birth: 10/02/1992
Payee Name: Elizabeth V. Mofia
Payee Address: ‘70 Oak Street, Ust Floor
New Britain, Connecticut 06051
 Benefii(s): . Period Certain Anmutty ~ $1,958.95 payable monthly, guaranteed for 12
, year(s), beginaing on 01/01/2021, wi the last guatonteed payment on
2, Guaranteed Lanmp Sw - $250,000.00 paid as a lump sum on 10/02/2032
guaranteed.
Claimant (2): Graysl Saban
Claimant cent 70 Oak Street, lst Fleor
; New Britain, Connectiont 06051 :
Claimant Social Security Number; 044-153-9570 Date of Birth: 08/18/2010
Payee Name: Greys! Saban
Payéo Address: 76 Oak Streat, let Floor
New Britain, Conneoticut 06051
Benefit(s): 1. Perlod Certain Annutty - $24,000,00 payable annually, guaranteed for 4
: years , beginnin ing on 08/18/2028, with the last guaranteed payment on

2, Lite with Certata Period Annuity - $1,257.16 for lifo, payable monthly,
guaranteed for 30 yanelsh begining ott 08/18/2032, with the lag guaranteed

payment on 07/18/2062.

Claimant (S Nathaly Saban Vicente
Claimant Address: 76 Qak Street, lat Floor

New Britain, Conneotiout 06051
Claimant Social Security Number: = XXX-XX-XXXX » Dateof Birth: 08/28/2014
Initials
Assignor: nent
Assignes-Debtor; = —___—

. Clatmant(s
Secured Oe FAM

Attorney for .
Claimant- hy ie
Seoured Party:

Page 4

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 88 of 132

Payeo Name:
Payee Address:

Boneflt(s):

Initials
Assipnor.
Agsignee-Debtor:

Claimant(s)
Secured Party:

Attormay for
Claimatite
Secured Party,

‘ ADDENDUM No. 1 (continued)

Nathaly Saban Vicente
70 Oak Strest, istFloor -
New Britain, Connecticut 06051

L, Period Cortain Annuity ~ $25,000.00 payable annually, guaranteed for 4

ear &), beginaing on 08/28/2032, with the last guaranteed payment an
2. Life with Certain Period Annuity ~ $1,459.35 for fife, payable monthly, |
guaranteed fot 30 yennts) be tania g on 08/28/2036, with ihe last guaranteed
payment on 07/28/2066.

 

‘CUM

Ue

ed

Page 6
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 89 of 132

 

EXHIBIT C

 
 

r
'
i
t

lo

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 90 of 132

MetLife

Metropolitan Life insurance Company
New York, NY

Metropolitan Life Insurance Company (herein called MetLife) certifies that it will
make the payments described in this certificate.

 

Group Annuity Contract No.
8298

 

 

Certificate No.

MXKX
Measuring Life

Jane Doe

 

Date of Birth of Measuring Life _
October 25, 1964

 

Owner
METLIFE TOWER RESOURCES GROUP, INC.

 

Annuity Commencement Date
July 15, 2005

 

Beneficiary (if any)

Primary: Kim , John Doe & Jack Doe Equally Or To
The Survivor

Contingent: Mary Doe, Sister, Sam Doe, Brother, &
Jackie Doe, Sister

 

 

 

NOTICE

This annuity contract has been delivered fo the possession of Jane Doe for the sole purpose of
perfecting a lien and security interest of such person in this contract. Jane Doe Is not the owner
of, and has no ownership rights in, this contract and may not anticipate, sell, assign, pledge,
encumber, or otherwise use this contract as any form of collateral. Please contact the issuer of

this contract for further information.

Form G.4324A
Het SE ASE RE

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 91 of 132

Rights of Owner: The Owner owns the annuity described in this certificate. The
Owner will have the right at any time to designate the payee, inciuding the Beneficiary,
to whom benefits are payable under the annuity. However, unless the Owner otherwise
directs, MetLife will make all payments under the annuity to the person(s) named in the

certificate.

In addition, at any time after the death of the Measuring Life, the Owner may direct
MetLife to pay, in lieu of any term certain annuity payments described in this certificate,
the commuted value of all remaining term certain annuity payments in a single sum to a
payee named by the Owner. The commuted value of such annuity payments will be
calculated using the same interest rate(s) as that used in determining the purchase
price of the annuity.

No such change in payee or terms of payment will be effective until written notice of the
change is received by MetLife. However, any change in a Beneficiary designation will
take effect as of the date the request was signed but without prejudice to MetLife on
account of any payment made by it before receipt of the request. When contacting
MetLife the Owner should mention the Contract number and the name and certificate

number of the Measuring Life.

Proof of Living: MetLife may require proof that the Measuring Life, the Beneficiary or
other payee, as the case may be, is living on the date on which any annuity payment is
to be made. If proof is requested, no payment will be made until the proof has been
received by MetLife.

Beneficiary: If two or more Beneficiaries are designated and their respective interests
are not specified, their interests will be several and equal.

Change or Waiver: No sales representative or other person, except an authorized
officer of MetLife, may make or change any certificate or make any binding promises
about any certificate on behalf of MetLife. Any amendment, modification or waiver of
any provision of this certificate will be in writing and may be made effective on behalf of
MetLife only by an authorized officer of MetLife.

Misstatements: If the age or sex of the Measuring Life or any other relevant fact has
been misstated, MetLife will not pay a greater amount of annuity than that. provided by
the actual amount received to purchase the annuity and the correct information. Any
overpayment of annuity will, together with interest, be deducted from future annuity
payments. Any underpayment of an annuity will, together with interest, be paid
immediately upon receipt of the corrected information. The interest rate(s) will be that
used in determining the purchase price of the annuity.

Nonassignability; Claims of Creditors: This certificate and the payments provided
under it are nonassignable and will be exempt from the claims of creditors to the

maximum extent permitted by law.

Form G.4324A {2)

 
Sapsrnee a semen semana Uitte ree.

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 92 of 132

Payment of Annuity: MetLife will make payments under this certificate as follows:

On and after July 15, 2005 and while the Measuring Life is living, but in any case up to
and including June 15, 2025, MetLife will pay monthly annuity payments to the payee
named by the Owner. If the Measuring Life dies before June 15, 2025, and unless the
Owner directs otherwise, MetLife will pay to the Beneficiary, up to and including June
15, 2025, the monthly annuity payments that are payable after the death of the Measuring
Life. The rate of the monthly annuity payments is shown in item (1) below.

(1) Monthly Rate of Annuity: $2,013.00.

On and after October 25, 2019 and while the Measuring Life is living, but in any case up
to and including September 25, 2039, MetLife will pay monthly annuity payments to the
payee named by the Owner, If the Measuring Life dies before September 25, 2039, and
unless the Owner directs otherwise, MetLife will pay to the Beneficiary, up to and
including September 25, 2039, the monthly annuity payments that are payable after the
death of the Measuring Life. The rate of the monthly annuity payments is shown in item
(2) below.

(2) Monthly Rate of Annuity: $914.00,

Form G.4324A (3)
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 93 of 132

MetLife

Metropolitan Life Insurance Company
200 Park Avenue, New York, NY 10166

ENDORSEMENT

Notwithstanding any provisions to the contrary, this certificate is hereby endorsed as of its issue
date as follows:

This certificate is not assignable. {t cannot be transferred, assigned or pledged as collateral for a
loan. Payments under this certificate cannot be changed or accelerated and pald before the
payment due date.

No annuity payments payable under this certificate are payable in a single-sum, except as
provided below:

if MetLife is presented with a court order which is a “qualified order’ within the meaning of Section
5891 of the Internat Revenue Code of 1986, as subsequently amended, (the "Code”) which orders
the commutation of all or a portion of the remaining guaranteed payments to be paid under a
structured settlement for which this certificate has been issued as a funding asset, MetLife will pay

to a payee named by the owner a commuted payment.

MetLife will calculate the amount of the commuted payment using 95 percent of its annuity
purchase rates in effect on the date of the court order, for the same or similar certificates. Only the
remaining guaranteed payments will be commuted.

if such annuity rates are not available, the commuted payment will equal the present value of such
guaranteed payments, and calculated using the following interest rate: the annual effective yield
based on the current 30-year LIBOR swap rate plus 120 basis points (Source: Federal Reserve
Statistical Release H:15) at the close of business on the date of the court order. If this date is nota
business day, we will use the interest rates reported on the next following business day.

Any remaining portions of such guaranteed payments that are not commuted will be made on their
specified due dates.

All requests for a commutation payment will be subject to MetLife's approval which will not be
unreasonably withheld.

Metropolitan Life Insurance Company

Steg CO

Gwenn L. Carr
Senior Vice President and Secretary

Form G.20247-571B

 

 
re

sve restrntoaee

Se ee

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 94 of.132

EXHIBIT D
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 95 of 132

 

 

 

Metropolitan Tower Life Insurance Company
Lincoin, NE

 

Evidence of Guarantee

Pursuant to authority granted by its Board of Directors,
Metropolitan Tower Life Insurance Company (“Met Tower
Life”) has agreed to guarantee any payment or other
obligation required to be made or performed by MetLife
Assignment Company, Inc., a wholly owned subsidiary of
MetLife, on or after May 15, 2017 in connection with the
purchase of annuities from Met Tower Life.

 

Lb Fb

Tim Brown
Senior Vice President
Metropolitan Tower Life Insurance Company

 

 

 
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 96 of 132

EXHIBIT E
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 97 of 132

NEWMAN SETTLEMENT

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

Ii.

 

ELIZABETH MEJIA
Claimant's D.O.B: © 40/02/92
Funding Date: . 08/05/20
Today's Date: - o7/27/20
Life Insurance Co: METLIFE (A+)

, Normal *

Life
Certain Expected
Option 4 Payout Payout Cost

STRUCTURED SETTLEMENT BENEFITS

A. Lifetime Monthly Benefit
$1,211.43 per month beginning Jan-1-2021 for life $581,486 $835,887 $450,000
with 40 years certain

Approx Tax Free Internal Rate of Retura= 2.42%
Taxable Equlyalent Yleld

15% Tax Bracket 2.85%

25% Tax Bracket 3.23%

28% Tax Bracket 3.36%

33% Tax Bracket 3.61% -

35% Tax Bracket 3.72%

 

TOTALS ; $581 486 $835,987 $450,000

 

*Normal Expected Payout only differs from Certain Payout when lifelme payments are involved. Normal Expected Payout reflects the
amount of money thet wauld be pald to the claimant If he or she were recelving a Iifetime payment and lived his or her normal life
expectancy as predicted by the Annuily Mortality Table 1983(a).

Assumptions: .

1. The date of birth shown above is correct (If lifetime payments are involved),

Hl, The annuity premium Is received on or before the above funding date.

IH. Any structured settlement contract would be for physical injury payments as defined in IRG Sec. 104(a}(2) and assigned under Sec,
130. uo

iV. This Is an fiustration...not a contract, Should It contain any clerical errors, we reserve the right to correct them.

¥, Quote Is only valid for 7 days. Benefits may vary after that {ime. In event of a rata change during the 7 day period, a signed lock-in
may be needed within 24 hours ta guarantee the benefits.

 
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 98 of 132

NEWMAN SETTLEMENT
SERVICES GROUP

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

ELIZABETH MEJIA
Claimant's D.0.B; 10/02/92
Funding Date: 08/05/20
Today's Date: 07/27/20
Life Insurance Co: METLIFE (A+)
Normal * .
Lifa
Certain Expected
Option 2 Payout Payout Cost

 

|. STRUCTURED SETTLEMENT BENEFITS

A. Deferred Lump Sums .
$25,000.00 at age 30 (Oct-2-2022) $748,505 $748,505 $450,000
$60,000.00 at age 35 (Oct-2-2027)
$100,000.00 at age 40 (Oct-1-2032)
$125,000.00 at age 45 (Oct-2-2037)
$150,000.00 at age 50 (Oct-2-2042}
$298,504.72 at age 65 (Oct-2-2047)

Approx Tax Frea Intemal Rate of Return= 2.64%
Taxable Equivalent Yietd

16% Tax Bracket 3.11%

26% Tax Bracket 3.52%

28% Tax Bracket 3.67%

33% Tax Bracket 3.94%

35% Tax Bracket 4,06%

 

li. TOTALS $748,505 $748,505 $450,000

 

*Normal Expected Payout only differs from Certaln Payout when [ifetime paymenis are Involved, Normal Expected Payout reflacts the
amount of money {hat would be paid fo ihe claimant if he or she were recelving a lifetime payment and lived his or her normal life
expectancy as predicted by the Annuity Mortality Table 1983(a).

Assumptions:

1. The date of birth shown above Is correct (If lifetime payments are Involved),

ii, The annuity premium {s recalved on or before the above funding date:

tll, Ay structured settlement contract would be for physical Injury payments as defined In IRC Sec, 104(a)(2) and assigned under Sec.
130,

IV. This is an illustration.,.not a contract, Should It contain any clerical errors, wa reserve the right to correct them,

V. Quote Is only valid for 7 days, Benefits may vary after that time, In event of a rate change during the 7 day period, a signed lock-in
may be needed within 24 hours to guarantee the benefits, ,
a a EE PT,

* are

rene jersey

 

i
i
I

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 99 of 132

NEWMAN SETTLEMENT
SERVICES GROUP

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

ELIZABETH MEJIA
Claimant's D.O.B: 10/02/92
Funding Date: 08/06/20
Today's Date: 07/27/20
Life Insurance Co: METLIFE (A+)
Normal *
Life
Certain Expected
Option 3 _ Payout Payout . Cost
| STRUCTURED SETTLEMENT BENEFITS $450,000

A, Monthly Benefit
$1,955.69 per month beginning Jan-1-2027 for 12 $281,619 $281,619
years certain only

B, Deferred Lump Sums
$250,000.00 at age 40 (Oct-2-2032) $250,000 $250,000

Approx Tax Frae Internal Rate of Ratum= 1.90%
Taxable Equivalent Yield

15% Tax Bracket 2.24%

25% Tax Bracket 2.53%

28% Tax Bracket 2.84%

33% Tax Bracket 2.84%

35% Tax Bracket 2.92%

 

TOTALS . $531,619 $531,619 $450,000

*Normal Expected Payaut only differs from Certain Payout whan lifetime payments ara involved, Normal Expected Payout raflacts the
simaunt of money that would be paid to the claimant If he or she were receiving & lifetime payment and lived his or her normal IIfe

expectancy as predicted by the Annulty Mortalily Table 1983{a).

Assumptlons: .

|, The date of birth shown above Is correct df lifetime payments are Involved).

Il. The annuity premium is recelved on or before the above funding date.

lll. Any structured settlement contract would be for physical Injury payments as defined in IRC Sec. 104{a}(2) and assigned under Sec,
430,

IV. This is an ilustration...not a contract. Should it contain any clerical errors, we reserve the right ta correct them.

V. Quote is only valid for 7 days, Benefits may vary after that fime. In event of arate change during the 7 day period, a signad fock-in

may be needed within 24 hours to guarantee the benefits.

 

 

 
SS Teeeee ees see

a

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 100 of 132

 

NEWMAN SETTLEMENT
SERVICES GROUP

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR
ELIZABETH MEJIA

 

 

 

Claimant's 0.0.B: 10/02/92

Funding Date: 08/05/20

Today's Date: 07/27/20

Life Insurance Co: METLIFE (A+)

, Normal *
Life
Certain Expected
Option 4 Payout Payout Gost
l STRUCTURED SETTLEMENT BENEFITS
A. Monthly Benefit
$1,759.45 per month beginning Jan-1-2021 for 30 $633,402 $633,402 $450,000
years certain only
Approx Tax Free Internal Rate of Return= 2.40%
Taxable Equivalent Yield
15% Tax Bracket 2.82%
25% Tax Bracket 3.20%
28% Tax Bracket 3,33%
33% Tax Bracket 3.58%
35% Tax Bracket 3.69%
ll. TOTALS $633,402 $633,402 $450,000

 

*Normal Expected Payout only differs from Certain Payout when lifetime payments are Involved. Normal Expected Payout reflects the
amount of money that would be pald to the clalmant if he or she were receiving a Ifatime payment and lived his or her normal life
expectancy as predicted by the Annuity Mortallty Table 1983{a),

Assumptions:

|. The date of birth shown above Is correct (if lifetime payments are involved).
Il. The annuity premium Is recelved on or before the above funding date.

HI. Any structured settement contract would be for physical injury payments as defined In IRC Sac. 104{a}(2) and assigned under Sec.

130.

IV. This Is an Iilustration...nat a contract. Should It contain any clerical errors, we reserve the right to corract them.
V. Quote is only valid for 7 days. Benefits may vary after that time. In event of a rate change during the 7 day period, a signed lack-in

may be needed within 24 haurs to guarantee the benefits.
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 101 of 132

NEWMAN SETTLEMENT
SERVICES GROUP

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR
ELIZABETH MEJIA

 

Claimant's D.O.B: qo/02/92
Funding Date: 08/08/20
Today's Date: 07/27/20
Life Insurance Co: METLIFE (A+)
Normal *
Life —
Certain Expected
Option 5 , Payout Payout Cost

 

STRUCTURED SETTLEMENT BENEFITS

A. Monthly Benefit
$1,635.77 — per month beginning Jan-1-2021 for 34 $667,394 $667,394 $450,000
years certain only

Approx Tax Free Internal Rate of Returns 247%
Taxable Equlvatent Yield

15% Tax Bracket 2.91% ©

25% Tax Bracket 3.29%

28% Tax Bracket 3.43%

43% Tax Bracket 3.69%

95% Tax Bracket 3.80%

 

TOTALS $667,394 $667,394 $450,000

*Normal Expected Payout only differs from Certain Payout when lifetime payments are Involved, Normal Expected Payout reflects the
amount of money thal would be paid to the claimant If he or she were racelving a lifetime payment and {ived his or her normal life
expectancy as predicted by the Annuity Mortallty Table 1983(a),

Assumpflons:

|. The date of birth shown above Is correct (if lifetime payments are Involved).

i. The annuity premium ls received on or before the above funding date.

lil. Any structured settlement contract would be for physical injury payments as defined In IRC Sec. 104{a)(2} and assigned under Sec.
136. .

IV, This is an Illustration...not a contract. Should it contain any clerical errors, we reserve the right to correct them.

V. Quote is only valld for 7 days. Benefits may vary after thal time. In evant of a rate change during the 7 day period, a signed lock-in

may be needed within 24 hours to guarantee the benefits.
MEDS Det eee peg re rerreeree ere eee

senae

attr ema te cps mes myn

te Oe irre

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 102 of 132

NEWMAN SETTLEMENT
SERVICES GROUP

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

ELIZABETH MEJIA
Clalmant's D.O.B: 10/02/92
Funding Date: 08/06/20
Today's Date: .. 07/27/20
Life insurance Co: METLIFE (A+)
Normal *
LIfe
Certain Expected
Option 6 Payout Payout Cost
STRUCTURED SETTLEMENT BENEFITS $450,000

A. Monthly Benefit
$1,496.24 per month beginning Jan-1-2021 for 22 $395,007 $395,007
years certain only

B. Deferred Lump Sums ,
$250,000.00 at age 50 {Oct-2-2042) $250,000 $250,000

Approx Tax Free Internal Rate of Return= 1.90%
Taxable Equivalent Yield

16% Tax Bracket 2.24%

25% Tax Bracket 2.63%

28% Tax Bracket 2.64%

33% Tax Bracket 2.84%

35% Tax Bracket 2.92%

 

TOTALS $645,007 $645,007 $450,000

 

*Normal Expected Payout oniy differs frorn Certain Payout when lifetime payments are involved. Normal Expected Payout reflects the
amount of money that would be paid to the claimant Ifhe or she were receiving a lifetime payment and lived his or har normal life
expectancy as predicted by the Annuity Mortalily Table 1983{a).

Assumptions:

L. The date of birth shown above is correct (if lifetime payments are invalved).

Il. The annuity premium is received on or before the above funding date. .

IH.. Any structured settlement contract would be for physical injury payments as defined In IRC Sac. 104(a){2) and assigned under Sec.
130. .

IV. This Is an Iilustration,..nof a contract. Should it contain any clerical errors, we reserve the right te correct them.

V. Quote Is only valid for 7 days. Benefits may vary after that time. in event of a rata change during the 7 day period, a signad fock-in
may be needed within 24 hours to guarantee the benefits,
 

beeen pe ee ee

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 103 of 132

NEWMAN SETTLEMENT
SERVICES GROUP

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

 

NATHALY SABAN
Claimant's D,0,B: 08/28/14
Funding Date: 08/05/20
Today's Date: o7/27/20
Life Insurance Co; METLIFE (At)
Normal *
Life
Certain Expected
Option 4 Payout Payout : Cost
I STRUCTURED SETTLEMENT BENEFITS $410,000

A. Gollege Education Fund
$50,000.00 per year beginning at age 18 (8/28/2032) $200,000 - $200,000
: for 4 years certain only :

B. Deferred Lump Sums
$100,000.00 at age 25 (Aug-28-2039) $532,860 $532,860
$150,000.00 at age 30 (Aug-27-2044} .
$282,860.21 at age 35 (Aug-27-2049}

Approx Tax Free intemal Rate of Retum= 2.70%
Taxable Equivatent Yield

15% Tax Bracket 3.18%

25% Tax Bracket 3.60%

26% Tax Bracket 3.75%

33% Tax Sracket 403%

35% Tax Bracket 4.15%

 

ll. TOTALS $732,860 $732,860 $410,000

 

*Normal Expected Payout only differs from Certain Payout when lifetime payments are involved. Normal Expected Payout reflects the
amount of money that would be pald to the claimant If he or she were recelving a kfetime payment and Eved his or her normal life
expectancy as predicted by the Annuity Mortality Table 1983{a).

Assumptions:

|. The date of birth shown above és correct (if lifetime payments are involved).

Il. The anauity premium 3s recelved on or before the abave funding dale, :

ll. Any structured settement contract would be for physical injury payments as defined In IRC Sec. 404(a)(2) and assigned under Sec,
130. :

IV. This Is an Illustration...nof a contract, Should It contain any clerical errors, we reserve the right to correct them.

V. Quote ls only valid for 7 days. Benefits may vary after that fie. in avent of arale change during the 7 day period, a signed fock-In
may be needed within 24 hours to guarantee the benefits,
 

OM rer omeeie

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 104 of 132

NEWMAN SETTLEMENT
SERVICES GROUP

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

NATHALY SABAN
Claimant's 0.0,B; 08/28/14
Funding Date: 08/05/20
Today's Date: 07/27/20
Life Insurance Co: METLIFE (At)
Normal *
Life
Certain Expected
Option 2 Payout Payout Cost

 

| STRUCTURED SETTLEMENT BENEFITS

A. Lifetime Monthly Benefit
$1,471.71 per month beginning at age 18 (8/28/2032) $706,421 $1,192,085 $410,000
for life with 40 years certain

Approx Tax Free Internal Rate of Return= 2.64%
Taxable Equivalent Yield i

15% Tax Bracket 3.11%

25% Tax Bracket 3.62%

28% Tax Bracket 3.87%

33% Tax Bracket 3.04%

36% Tax Bracket 4.06%

 

I. TOTALS $706,421 $1,192,085 $410,000

 

*Normal Expected Payout only differs from Carlaln Payout when lifatime payments are Involved, Normal Expected Payout reflects the
amount of money that would be paid to the clalmant If he or she were recelving a lifetine payment and fived his or her normal iife
expectancy as predicted by the Annuily Mortality Table 1983(a).

Assumptions: ‘

{. The date of birth shown above fs correct (If lifetime payments are Involved).

Il. The annuity premlum is received on or before the above funding date,

ill. Any structured settlement contract would he for physical injury payments as defined in IRC Sec. 104(a)(2) and assigned under Sec.
130. :

IV. This is an illustration...not a contract. Should it contain any clerical errors, we reserve the right to correct them.

V. Quote is only valid for 7 days. Benefits may vary after that tlme. In event of a rate change during the 7 day period, a signed lock-in
may be needed within 24 hours to guarantee the benefits.
A PE CER ee  ere

rue

Sr ee per nee sere

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 105 of 132

NEWMAN SETTLEMENT —
SERVICES GROUP

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

NATHALY SABAN
5
Clalmant's D.O.B: 06/28/14
Funding Date: 08/05/20
Today's Date: | O7/27/20
Life Insurance Co: METLIFE (A+)
Normal *
; Life
Certain Expected
Option 3 Payout Payout Cost
|. STRUCTURED SETTLEMENT BENEFITS , $410,000 ©

A. College Education Fund :
$25,000.00 per year beginning at age 18 (8/28/2032) $100,600 $100,006
for 4 years certain only

B. Lifetime Monthly Benefit
$1,383.57 per month beginning at age 22 (8/28/2036) $664,114 = $1,054,280
for life with 40 years certaln

Approx Tax Free intemal Rate of Return= 2.64%
Taxable Equivalent Yield
45% Tax Bracket 3.11%
25% Tax Bracket 3.52%
26% Tax Bracket 3.67%
"939% Tax Bracket 4.94%
35% Tax Bracket 4.06%

 

il. TOTALS . $764,114 $1,154,280 $410,000

 

*Normal Expected Payout only differs from Certain Payout when lifetime payments are Involved. Normal Expected Payout reflects the
amount of money that would be pald to the clalmant if he or she were recelving a lifetime payment and lived his or her normal tife
expectancy as predicted by the Annuity Mortality Table 1982a). .

Assumptions:

f. The date of birth shawa above is correct (if tifetime payments are involved).

i. The annuity premlum is recelved on or before the above funding date.

tii, Any suctured settlement contract would be for physical Injury payments as defined In IRG Sec. 404fa){2) and assigned under Ses,
140, ,

f¥. This ts an illustration...not a contract. Should It contain any clerical errors, we reserve the right te correct them.

V. Quote Is only vaild for 7 days. Benefits may vary after that time. In avent ofa rate change during the 7 day pariod, a signed Ieck-In

may be needed within 24 hours to guarantee the benefits.

 
 

 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 106 of 132

NEWMAN SETTLEMENT
SERVICES GROUP

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

 

NATHALY SABAN
Claimant's D.O.B: 08/28/14
Funding Date: 08/05/20
Today's Date: 07/27/20
Life insurance Co: METLIFE (A+)
Normal *
Life
Certain Expected
Option 4 _ Payout Payout Cost
i. STRUCTURED SETTLEMENT BENEFITS $410,000
A. Monthly Benefit
$2,794.99 per month beginning at age 18 (8/28/2032} $402,479 $402,479
for 12 years certain only
B. Deferred Lump Sums
$300,000.00 atage 30 (Aug-28-2044) $300,000 $300,060
Approx Tax Frea intemal Rate of Return= 2.69%
Taxable Equivalent Yield
15% Tax Bracket 3.16%
25% Tax Bracket 3.59%,
28% Tax Bracket 3.74%
33% Tax Bracket 4.01%
35% Tax Bracket 4.14%
I. «TOTALS $702,479 $702,479 $410,000

 

*Narmal Expected Payout only differs from Certain Payout when Hfetime payments are involved. Normal Expected Payout reflects the amount
of money that would be pald to the claimant If he or she were recelving a lifetime payment and lived his or her normal ilfe expectancy as

predicted by the Annuity Mortality Table 1983(a).

Assuriptions:

|. The date of birth shown above I{s correct (if lIfetime payments are Involved).
li. The annuity premium is received on or before the above funding date.

lil, Any structured seittement contract would be for physical injury payments as defined in IRC Sec, 404¢a)(2) and assigned under Sec.

130.

IV. This is an lllustration...not a contract. Should it contain any clerical ertors, we reserva the right to carrect tham.
V. Quote Is oniy vaild for 7 days. Senefits may vary after that Ime. In event of a rate change during the 7 day period, a signed lock-in
may be needed within 24 hours fo quarantee tite benefits,
jetiotnnte ttre

7a ohn REET hikes

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 107 of 132

NEWMAN SETTLEMENT

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

il.

 

NATHALY SABAN
Claimant's D.O.B: 08/28/14
Funding Date: 08/05/20
Today's Date: 07/27/20
Life insurance Co: METLIFE (A+)
Normal *
Life
Certain Expected
Option 5 Payout Payout Cost

STRUCTURED SETTLEMENT BENEFITS

A. Lifetime Monthly Benefit
$1,536.62 per month beginning at age 18 (8/28/2032) $553,183 $1,244,662 $425,000

for life with 30 years certain

Approx Tax Free Internal Rate of Return= 2.67%
‘Taxable Equivalent Yield

18% Tax Bracket 3.14%

25% Tax Bracket 3.56%

28% Tax Bracket 3.71%

33% Tax Bracket 3.99%

35% Tax Bracket 4.11%

 

TOTALS $553,183 $1,244,662 $425,000

7
“Normal Expected Payout only differs from Certain Payout when lifetime payments are involved. Normal Expected Payout reflects the
amount of money that would be pald to the claimant if he or she were receiving a lifetime payment and lived his or her normal (fe

_ expectancy as predicted by the Annulty Mortality Tabla 1983 (a).

Assumptions: -

|. The date of birlh shown abave Is correct {If lifetime payments are Involved).

il, The annuity premium Is recelved on or before Ihe abave funding date.

ill. Any structured settlement contract. would be for physical injury payments as defined In IRG Sec. 104{a){2) and assigned under Sec.
130.

I¥. This is an Hlustration...net a contract, Should it confain any clerical errors, wa reserve the right to correct them.

V. Quote is only vaild for 7 days. Banafits may vary after ihat me. In event of a rate change during the 7 day period, a signed lock-in

may be needed within 24 hours to guarantee the benefits,
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 108 of 132

 

NEWMAN SETTLEMENT
SERVICES GROUP

_ CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

 

NATHALY SABAN
Claimant's D.O,B: 08/28/14
Funding Date: 08/05/20
Today's Date: 07/27/20
Life Insurance Co: METLIFE (A+) .
Normal *
Life
. Certain Expected
Option 6 Payout Payout Cost
|. STRUCTURED SETTLEMENT BENEFITS $425,000
A. College Education Fund
$25,000.00 per year beginning at age 18 (8/28/2032) $100,000 $100,000
for 4 years certain only
B. Lifetime Monthly Benefit
$1,457.60 per month beginning at age 22 (8/28/2036) $524,736 $1,110,694
for lifa with 30 years certain
Approx Tax Free Interal Rate of Return= 2.66%
Taxable Equlyalent Yiet
15% Tax Brackel 3,138%
26% Tax Bracket 3.55%
28% Tax Bracket 3.69%
33% Tax Bracket 3.97%
35% Tax Bracket 4.09%
H. TOTALS $624,736 $1,210,691 $426,000

 

“Normal Expected Payout only differs from Certain Payout whan Ilfetime payments are involved. Normal Expacted Payout reflacts the
amount of money that would be pald to the claimant lf he or she were recelving a lifetime payment and lived hls or har normal dife
expectancy as predicted by the Annuity Mortally Table 1983¢a).

Assumptions:

{. The date of birth shown above {s correct (if lifetime payments are Involved}.
il. The annuity premium Is received cn ar before the above funding date.

ii, Any structured settlement contract would be for physical Injury payments as defined In IRC Sac. 104(a){2) and assigned under Sec.

138,

JV. This is an ifustration...not a contract. Should It contain any clerical ezrors, we reserve the right to correct tham.
V. Quote Js only vatid for 7 days. Benefits may vary after that time. In event of a rate change during the 7 day period, a signed lock-In
may be needed within 24 hours te guarantee the benefits,
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 109 of 132

 

NEWMAN SETTLEMENT
SERVICES GROUP

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

NATHALY SABAN
Clalmant's D.O.B: 08/28/14
Funding Date: 08/05/20
Today's Date: 07/27/20
Life Insurance Co: METLIFE (A+)
Normal *
Life
Certain Expected
Option 7 Payout Payout Cost
|. STRUCTURED SETTLEMENT BENEFITS $425,000

A. College Education Fund
$25,000.00 per year baginning at age 18 (8/28/2032) $400,000 $100,000
. for 4 years certain only

B. Deferred Lump Sums
$50,000.00 atage 21 (Aug-26-2035} : $695,560 "$695,560
$100,000.00 at age 25 (Aug-28-2039)
$200,000.00 at aga 30 (Aug-27-2044)
$345,560.19 at age 35 (Aug-28-2049)

Approx Tax Free Interal Rate of Return= 2.74%
‘axable Equivalent Yield

15% Tax Bracket 3,22%

25% Tax Bracket 5.85%

20% Tax Bracket 3.81%

33% Tax Bracket 4.09%

35% Tax Bracket 4.22%

 

I. TOTALS $795,560 $795,560 $425,000

 

*Nommal Expected Payout only differs from Gertain Payout when lifetime payments are Involved. Normal Expected Payout reflects tha
amount of money that would be pald to the clalmant if he or she were receiving a lifetime payment and lived hls or her normal life
expectancy as predicted by the Annuity Morality Table 1983(a). .

Assumpttons:

|. The date of birth shown above Is correct (lf Hetime payments are Involved),

tl. The annuity premium fs recelved on or before the above funding date.

tI Any structured settement contract would be for physical injury payments as defined in IRG Sec, 404(a}(2} and assigned under Sac,
430.

WV. This Is an dlustration,..not a contract, Should it contaln any clerical errors, we reserve the right to correct them.

V. Quote is only valid for 7 days, Benefits may vary after that time. In event of a rate change during the 7 day period, a signed lock-in
may be needed within 24 hours to guarantee the benefits,
 

Case 7:18-cv-06483-LMS Document141 Filed 09/14/20 Page 110 of 132

NEWMAN SETTLEMENT
SERVICES GROUP

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

NATHALY SABAN
Claimant's D.O.B: 08/28/14
Funding Date: 08/05/20
Today's Date: 07/27/26
Life Insurance Co: METLIFE (A+) 4
Normal *
Life
Certain Expected
Option 8 Payout Payout ' Gost
l. STRUCTURED SETTLEMENT BENEFITS . $425,000

A. College Education Fund :
$50,000.00 per year baginning at age 18 (8/28/2032) $200,000 $200,000
for 4 years certain only

B. Deferred Lump Sums ,
$650,000.00 at age 21 (Aug-28-2035) $647,437 $547,437
$75,000.00 at age 25 (Aug-28-2039)
$150,000.00 atage 30 (Aug-27-2044)
$272,437.10 atage 35 (Aug-28-2049)

Approx Tax Free intemal Rate of Return= 2.68%
Taxable Equivalent Yield

15% Tax Bracket 3.16%

25% Tax Bracket 3.57%

28% Tax Bracket - 3.72%

33% Tax Bracket 4.00%

35% Tax Bracket 4.12%

 

i. TOTALS $747,437 $747 437 $425,000

 

*Normal Expected Payout only differs from Certaln Payout when lifelime payments are involved, Normal Expected Payout reflects the
amount of money that would be paid fo the cialmant if he or she were recelving a lifatlme payment and llved his or her normal life
expectancy as predicted by the Annully Martality Table 1989(a).

Assumptions:

l. The date of birth shown above Is correct (if lifetime payments are involved).

ll. The annuily pramium is received on or before the above funding date.
“ll, Any structured set#ement contract would be for physical Injury payments as defined in IRC Sec. 104{a)(2) and assigned under Sec.
130,

KV. This fs aa llustration...not a contract. Should it contain any clerical errors, we reserve the right te correct them,

Ve Quote is only valid for days, Bonefits may vary after that time, In svent of a rate change during the 7 day pariod, a signed lock-in
may be neaded within 24 hotrs to guarantee the benefits.
re err EE

eee lee poeprarsey ince arse

Se eet

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 111 of 132

NEWMAN SETTLEMENT
SERVICES GROUP

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

GREYSI SABAN

Claimant's D.0.B: 08/18/10

Funding Date: 08/05/20

Today's Date: 07/27/20

Life Insurance Go: METLIFE (A+)

: Normal *
Life
Certain Expected
Option 1 Payout Payout Cost
f STRUCTURED SETTLEMENT BENEFITS $410,000

A. College Education Fund
$50,000.00 per year beginning at age 18 (8/18/2028) $200,000 $200,000
for 4 years certain only ;

B. Deferred Lump Sums
$75,000.00 at age 25 (Aug-18-2035) $431,378 $431,378
$150,000.00 at age 30 (Aug-17-2040) .
$206,377.59 at age 35 (Aug-17-2045)

Approx Tax Free internal Rate of Return= 2.55%
Taxable Equivalent Yteld

15% Tax Bracket 3.00%

25% Tax Bracket - 3.40%

28% Tax Bracket 3.54%

933% Tax Bracket 3.81%

35% Tax Bracket 3.92%

 

i, TOTALS $631,378 $631,378 $410,000

 

“Normal Expected Payout only diffars from Certain Payout when lifetime payments are Involved, Normal Expeated Payout reflacts the
amount of money that wauid be pald to the claimant if he or she were recelving a ffetime payment and lived his or her normal ilfe

expectancy as predicted by the Annuity Mortality Table 1983(a).

Assumpiions:

i, The date af birth shown above Is correct ((f lifetime payments are involved),

il, The annulty premium is recelved on or before the above funding date.

il! Any structured settlement contract woutd be for physical inury payments as defined In IRC Sec. 104(a}{2} and assigned under Sec.
730,

i¥. This {s an illustration...not a contract. Should it contain any clerical errors, we reserve the right to correct them.

V. Quote is only valid for 7 days. Benefits may vary after that time. In event of a rate change during the 7 day perlod, a signed lock-In

may be néeded within 24 hours to guarantee ihe benafits.
mor iietia Pere

Case 7:18-cv-06483-LMS Document141 Filed 09/14/20 Page 112 of 132

 

NEWMAN SETTLEMENT
SERVICES GROUP

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

 

GREYS! SABAN
Claimant's D.0.B: 08/18/10
Funding Date: 08/05/20
Today's Date: 07/27/20
Life Insurance Co: METLIFE (A+}
Normal *
Life
Certain Expected
Option 2 Payout Payout Cost
L STRUCTURED SETTLEMENT BENEFITS
A. Lifetime Monthly Benefit
$1,307.32 per month beginning at age 18 (8/18/2028) $627,514 $1,058,929 $410,000
for life with 40 years certain .
Approx Tax Free Internal Rate of Return= 2.60%
Taxable Equival lald .
15% Tax Bracket 3.06%
25% Tax Bracket 3.47%
28% ‘Tax Bracket 3.61%
33% Tax Bracket 3.88%
35% Tax Bracket 4.06%
I, TOTALS $627,514 $1,058,929 $410,000

 

“Normal Expected Payout oniy differs fram Certain Payout when lfatime payments are Involved, Normal Expected Payout reflects the
amount of money that would be pald to the claimant if he or she were receiving a lifetIme payment and lived his or her normal life
expectancy as predicted by the Annulty Mortalily Table 1983{a),

Assumptions:

{. The date of birth shown above Is correct (if lifetime payments are Involved).
H. The annuity premium Is recelved on or before the above funding date,
fii, Any structured settlement contract would be for physical injury payments as defined In IRC Sec. 104(a}(2) and assigned under Sec,

130,

IV. This fs an illustration...not a contract. Should it contain any clerical errors, we reserve the right to correct them.
Vv. Quote Is onfy valid for 7? days. Benefits may vary after that time. In evant of a rate change during the 7 day period, a signed lock-in
may be needed within 24 hours to guarantee the benefits.
ee

ESTEE IR:

fee ET

oe ee

ears

og scree eek RE

weep ee

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 113 of 132

NEWMAN SETTLEMENT
SERVICES GROUP

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

 

GREYSI SABAN
Claimant's D.O.B: oaiMsfia
Funding Date: 08/05/20
Today's Date: 07/27/20
Life Insurance Go: METLIFE (At)
‘ Normal *
Life
Certain Expected
Option 3 Payout Payout Cost
. STRUCTURED SETTLEMENT BENEFITS $410,000
A. College Education Fund
$25,000.00 per year beginning at age 18 (8/18/2028) $100,000 $100,000
for 4 years certain only
B, Lifetime Monthly Benefit ‘
$1,190.50 per month beginning at age 22 (8/18/2032) $571,440 $907,161
for life with 40 years certain
Approx Tax Free Intemal Rate of Return= 2.68%
Taxable Equlvatent Yeld
15% Tax Bracket 3,04%
26% Tax Bracket 3.44%
26% Tax Bracket 3.68%
43% Tax Bracket 3.85%
35% Tax Bracket 3.97%
1, TOTALS . $671,440 . $1,007,161 $410,000

 

“Normal Expected Payout only differs fram Certain Payout when ilfetime payments are involved. Normal Expected Payout reflects the
amount of money that would be paid to the claimant [f he or she were receiving a lifetIme payment and lived his or her normal life
expectancy as predicted by the Annulty Mortality Table 1983(a).

Assumptions:

L The date of birth shown above is correct (f lifetime payments are Involved).

li. The antdty premium |s received on or befera the above funding date.

Iii. Any structured settlement contract would be for physical injury payments as defined in IRC Sec, 404(a)(2) and assigned under Seo.
430.

IV. This fs an Itusteation...nat a contract, Should it contaln any clerical errors, we reserve the right to correct tham.

V. Quote is only valld for 7 days, Benefits may vary after that time. {n event of arate change during the 7 day parlod, a signed lock-in

may be needed within 24 hours to guarantee the hanefits.
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 114 of 132

NEWMAN SETTLEMENT
SERVICES GROUP

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR
GREYSI SABAN

 

 

 

Claimant's D.O.B: | , 08/18/10
Funding Date: 08/05/20
Today's Date: 07/27/20
Life Insurance Co: METLIFE (A+)
. Normal *
Life
Certain Expected
Option 4 Payout Payout Cost
]. STRUCTURED SETTLEMENT BENEFITS $410,000

A. Monthly Benefit .
$2,522.81 per month beginning at age 18 (8/18/2028) $363,285 $363,285
for 12 years certain only

B. Deferred Lump Sums
_ $260,000.00 at age 30 (Aug-18-2040) $250,000 $250,000 |

Approx Fax Free Intemal Rata of Retum= 2.52%
Taxable Equivalent Yield

15% Tax Brackat 2.96%

25% Tax Bracket 3.36%

28% Tex Brackat 2.50%

33% Tax Bracket 3.76%

35% Tax Bracket 3.88%

 

TOTALS $643,285 $613,285 $410,000

 

*Normal Expected Payout only differs from Certain Payout when Iifatine payments are invalved. Normal Expected Payout reflects the
amount of money that would be pald to the claimant if he or she were recelving a lifetime payment and lived his or her normal life
axpectancy as predicted by the Annuity Mortality Table 1983(a), ~

Assumptions: :

I, The date of birth shown above is correct (if iifetina payments are Involved).

if, The annuity premium Is recelved on or before the above funding date.

ill. Any structured sottlement contract would be for physical Injury payments as defined in IRC Sec, 104(a)(2) and assigned under Seo.
430, .

IV. This is an illustration...not a contract, Should it contain any clerical errors, we reserve the right to correct them.

V, Quote is only valid for 7 days. Benefits may vary atter that time, In event of a ate change during the 7 day periad, a signed lock-in
may be neaded within 24 hours fo guarantes the benefits.
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 115 of 132

NEWMAN SETTLEMENT
SERVICES GROUP

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

GREYSI SABAN |

Claimant's D.0.B: 08/18/10
Funding Date: 08/05/20
Today's Date: 07/27/20
Life Insurance Co: METLIFE (At)

Normal *

Life

Certain Expected
Option 5 Payout Payout Cost

 

. STRUCTURED SETTLEMENT BENEFITS

A. Lifetime Monthly Benefit
$1,364.62 per month beginning at age 18 (8/18/2028) $491,263 $1,105,342 $425,000
for jife with 30 years certain

Approx Tax Free internal Rate of Return= 2.62%
Taxable Equivalent Yield

15% Tax Bracket 3.08%

25% Tax Bracket 3.49%

28% Tax Bracket 3.64%

33% Tax Bracket 4.91%

35% Tax Bracket 4.03%

 

ll. TOTALS $491,263 $1,105,342 $425,000

 

*Normal Expacted Payout only differs from Certain Payout when lfailme payments are involved. Normal Expected Payout reflects the
amount of money that would be pald to the claimant if he or she were recelving a lifetime payment and Uved his or her normal life
expectancy as predicted by (he Annuity Mortality Table 1983(a),

Assumptions:

L. The date of birth shown above is correct (if lifetime payments are involved).

Il. The annuity premium fs received on or before the above funding date. - .

ill, Any structured settlement comract would be far physical Injury payments as defined In IRG Sec. 104(a}(2) and assigned under Sec.
130,

IV. This is an illustration...net a contract. Should it contain any clerical errors, we reserve the right to correct them.

V. Quote Is only valld for 7 days. Benefits may vary after that Ime. In evant of a rate change during the 7 day perlod, a signed lock-in
may be needed within 24 hours to guarantee the benefits. ,
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 116 of 132

 

NEWMAN SETTLEMENT
SERVICES GROUP

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

 

GREYS! SABAN
Claimant's D.0,B: 08/18/10
Funding Date: 08/05/20
Today's Date: 07/27/20
Life Insurance Co: METLIFE (A+}
Normal *
Life
; Certain Expected
Option 6 Payout Payout Cost
|. STRUCTURED SETTLEMENT BENEFITS $425,000
A. Goliage Education Fund
$25,000.00 per year beginning at age 18 (8/18/2028) $700,000 $100,000
, for 4 years certain only
B. Lifetime Monthly Benefit ;
$1,265.61 per month beginning at age 22 (8/18/2032) $452,020 $956,775
for life with 30 years certain
Approx Tax Free Intemal Rate of Raturn= 2.61%
Taxabie Equivalent Yieid
15% Tax Bracket 3.07%
25% Tax Brackel 3.48%
28% Tax Bracket 3.63%
33% Tax Bracket 3.90%
35% Tax Bracket 4.02%
il. TOTALS $552,020 $1,056,775 $425,000

 

*Normal Expected Payout only differs from Certala Payout when lifetime payments are invelved, Normal Expacted Payout reflects the
amount of money that would be paid to the claimant if he or she were recelving a lifetime payment and lived his or her normal life
expeciancy as predicted by lhe Annuity Mortalily Table 1993(a).

Assumptions:

L. Tha date of olrth shown above Is correct (if lifetime payments are involved).
I. The annuity premium Is received on or before ihe above funding date.

ll Any structured settlement contract would be for physical Injury payments as defined In IRC Sec. 104(a)(2} and assigned under Sec.

130,

iV. This Is an ilustration...not a contract. Should it contain any clerical orrors, we reserve the right to correct them.
V. Quote is only valid for 7 days, Benefits may vary after that time. In event of a zate change during the 7 day period, a signed lock-In
may be needed within 24 hours to guarantee the benefits,
 

Case 7:18-cv-06483-LMS Document141 Filed 09/14/20 Page 117 of 132

NEWMAN SETTLEMENT
SERVICES GROUP

 

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

 

GREYSI SABAN
Claimant's D.0.B: oB/1ei10
Funding Date: 08/06/20
Today's Date: O7i27i20
Life Insurance Go: METLIFE (A+)
Nermai *
Life
Certain Expected
Option 7 Payout Payout Cost
i. STRUCTURED SETTLEMENT BENEFITS $425,000
A. Colfege Education Fund
$25,000.00 per year beginning at age 18 (8/18/2028) $100,000 $100,000
for 4 years certain only
B. Deferred Lump Sums
$60,000,00  atage 21 (Aug-18-2031) $598,786 $598,786
$75,000.00 at age 25 (Aug-18-2036)
$150,000.00 at age 30 (Aug-17-2040)
$323,786.98 at age 35 (Aug-18-2045)
Approx Tax Free Intemal Rate of Relurn= 2.63%
Taxable Equivatent Yield
15% Tax Brackel 5,09%%
26% Tax Bracket 3.51%
26% Tax Bracket 3,65%
33% Tax Bracket 3,93%
35% Tax Bracket 4.05%
I. TOTALS $698,786 $698,786 $425,000

 

*Normal Expected Payout onty differs fram Certaln Payout when lifetime payments are Involved, Normal Expected Payout reflects tha
amount of money that would be pak! to the claimant if he or she were receiving a Wetime payment and lived his or her normeal lite
expectancy as predisted by the Annuity Mortatity Table 1983(a).

Assumptlons:

|. The date of birth shown above Is corract fif lifetime payments are Involved),

Il. The annully premium is recelved on or before the above funding date.

lt, Any structured settlement contract waudd ba for physical Injury payments as defined In [RG Sec. 104(a}(2) and assigned under Sec.
130. .

IV. Thiais an ifustration...not a contract, Should it contain any clerical errors, we reserve tha right to correct them.

VY, Quote Is only valid for 7 days. Benalits may vary after that ime, In event of a rate change during the 7 day period, a signed fock-in

may be needed within 24 hours to guarantee the banefits.

 

 

 
 

Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 118 of 132

 

NEWMAN SETTLEMENT
SERVICES GROUP

CONFIDENTIAL STRUCTURED SETTLEMENT PROPOSAL FOR

 

 

 

 

GREYSI SABAN
Claimant's D.0.B: 08/18/10
Funding Date: 08/05/20
Today's Date: 07/27/20
Life Insurance Co: METLIFE (At)
Normal *
Life
Certain Expected
Option § Payout Payout Cost
! STRUCTURED SETTLEMENT BENEFITS $425,000
A. Callege Education Fund
$50,000.00 per year beginning at age 18 (8/18/2028) $200,000 $200,000
for 4 years certain only
B. Deferred Lump Sums
$50,000.00 at age 21 (Aug-18-2031) $439,984 $439,981
$75,000.00 at age 26 {(Aug-18-2035) :
$100,000.00 at age 30 (Aug-17-2040)
$214,980.87 at age 35 (Aug-18-2045}
Approx Tax Free Intamal Rate of Relurn= 2.51%
Taxable ivalent Yield
15% Tax Bracket 2.95%
25% Tax Bracket 3.35%
: 28% Tax Bracket 3.49%
33% Tax Bracket 3.75%
35% Tax Bracket 3.86%
i. TOTALS $639,981 $639,981 $426,000

 

*Nomal Expected Payout only differs from Certaln Payout when lifetime payments are Involved. Normal Expected Payout reflects the
amount of money that would be pald to the claimant if he or she were receiving 4 lifetime payment and lived his ar her normal life

expectancy as predicted by the Annuity Mortality Table 1983(a),

Assumptions:

{. The date of birth shown above {s correct (f Hfeilme payments are Involved).

Hl. The annuity premium is recelved on or before the above funding date.

lil, Any structured settiament contract would be far physical injury payments as dafined in IRC Sec. 104(a)(2) and assigned under Sac,

130.

IV. This !s an illustration...not @ contract, Should it contaln any clerical errors, we reserve the sight to correct tham.
V. Quote fs only valid for 7 days. Benefits may vary after that me. In event of a rate change during the 7 day period, a signed fock-In

may be needed within 24 hours to guarantee ihe benefits,
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 119 of 132

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ELIZABETH VY. MEJIA as Administrator of the Estate of
MAXIMILIANO SABAN, and ELIZABETH V. MEJIA,
Individually,

Plaintiff, DOCKET NO.
7:18-CV-6483
-against-

O'NEILL, GROUP-DUTTON, LLC and ONEKEY, LLC,

Defendants.

 

O'NEILL GROUP-DUTTON, LLC and ONEKEY, LLC,
Third-Party Plaintiff,
-against-
SESI CONSULTING ENGINEERS, P.C., KENNETH J.
QUAZZA, P.E., NEW GENERATIONS MASONRY, MG
COMMERCIAL CONCRETE, BONDED CONCRETE, INC.,

Third-Party Defendant.

 

AFFIRMATION OF MICHAEL C. ZWAL

MICHAEL C. ZWAL, an attorney duly admitted to practice law in the State of New
York and before this Court, affirms the truth of the following under penalties of perjury:

I. Lam a member of the firm of BAMUNDO ZWAL & SCHERMERHORN,
LLP, attorneys for the Plaintiff herein. I am familiar with the facts and circumstances involved
herein by virtue of a review of the case files maintained by my office.

2. I make this affirmation in support of the application by Plaintiff, ELIZABETH V.

MEJIA as Administrator of the Estate of MAXIMILIANO SABAN, in accordance with Local
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 120 of 132

Civil Rule 83.2(b)(2), for a Court order approving the settlement of this action, the
apportionment of the proceeds, and the payment of liens and attorney’s fees.
Court Approval of the Settlement

3. This action arises from the death of Plaintiff's Decedent, Maximiliano Saban, on
August 3, 2017 at a construction project on property located at One Dutchess Avenue,
Poughkeepsie, New York, owned by Defendant O'NEILL GROUP-DUTTON, LLC. The project
involved the conversion of a former lumber yard into a multiple building, mixed commercial and
residential property. On that day, the decedent was working as a laborer for a conerete
company, Third-Party Defendants MG COMMERCIAL CONCRETE, which was engaged in
construction of the concrete foundation of one of the residential buildings, designated as
Building C. Adjoining the eastern portion of Building C was a concrete bin block wall running in
a north-south direction along Building D. The wall, which was erected by the general contractor,
Defendant ONEKEY, LLC, was built using 3600 Ib. bin blocks as a retaining wall to hold back a
soil surcharge, i.e., an enormous pile of soil, that was being used to compress the soil and remove
the water, in the area where the foundation for Building D would eventually be poured. The
accident occurred when the improperly constructed retaining wall collapsed and buried Mr.
Saban beneath the bin blocks and soil. The principal of MG Commercial Concrete testified that
he saw Mr. Saban running and yelling for 2-4 seconds prior to being buried, as the wall collapsed
in a wave,

4, At the time of his death, Mr. Saban was a 28-year old man who was an
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 121 of 132

undocumented immigrant. He was survived by his wife, Plaintiff ELIZABETH V. MEJIA (age
24 at the time of the occurrence) and two children, Greysi and Nathaly (ages 6 and 3
respectively, at the time of the occurrence), all of whom were born in the United States. Ms.
Mejia testified that at the time of his death, she and Mr. Saban had been having marital
difficulties since the beginning of 2017 and had been living separately for several months. He
was only seeing the children once a week, and was providing $100 cash payment per week to
help support the children. Mr. Saban resided in New Britain, Connecticut, where his family still
resides, and Plaintiff ELIZABETH V. MEJIA was appointed the personal representative of his
estate by a Connecticut Probate Court.

5. The present cash value of the final offer by all partics and their respective
insurers, which was accepted by the Plaintiff, is $2,800,000.00. A portion of the proceeds of the
settlement will be paid over time through a Structured Settlement, the specific terms of which are
set forth below. A copy of the settlement agreement is annexed hereto as Exhibit B). Pursuant to
the terms of this agreement, Defendants O'NEILL GROUP-DUTTON, LLC and ONEKEY, LLC
will pay $2,500,000.00; Third-Party Defendants SES] CONSULTING ENGINEERS, P.C. and
KENNETH J. QUAZZA, P.E. will pay $180,000.00; Third-Party Defendants NEW
GENERATIONS MASONRY and MG COMMERCIAL CONCRETE will pay a total of
$100,000.00, which sum shall be paid on their behalf by PENN-AMERICA INSURANCE
COMPANY; and Third-Party Defendant BONDED CONCRETE, INC. will pay $20,000.00.

6, In considering whether to accept the settlement offer, I evaluated the strengths
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 122 of 132

and weaknesses of the liability and damages claims, and the likelihood of success at trial. From
the discovery conducted both in this case and the OSHRC matter, the liability case against the
Defendants was clearly a strong one, and there was a high probability that a jury trial would
result in a verdict in favor of the Plaintiff on liability. However, the damages which could be
proven and a jury’s willingness to award those damages was far less certain.

7, Under New York law, the Plaintiff could recover damages for pecuniary loss to
the beneficiaries (E.P.T.L, §5-4.3) and the conscious pain and suffering sustained by the
decedent prior to his death. As noted above, the decedent was an undocumented immigrant, had
never filed a tax return, had no documented work history, and was only working on the One
Dutchess Avenue construction job for one day when the accident occurred. As such, there was a
substantial risk that an expert economist’s projection of loss of financial support to the family
would have been excluded by the Court as speculative or that a jury would have rejected such a
claim. In addition, Ms. Mejia’s testimony that she was living apart from Mr. Saban and that her
marriage was troubled substantially negated her claim for pecuniary loss based on Mr. Saban’s
services to her as a husband. In evaluating these claims for settlement purposes, I could not
attach great value to them, given their inherent risks and difficulties.

8. The remaining damages claims were those for the pecuniary loss to Mr. Saban’s
two children arising from the absence of their father’s nurture, care and guidance and his
conscious pain and suffering prior to his death. The maximum results in cases that were tried

to verdict and appealed for an infant’s the loss of nurture, care and guidance of a parent were in a
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 123 of 132

range of approximately $1,000,000.00 to $1,500,000 per child. See, e.g., Adderley v. City of
New York, 304 A.D.2d 485 (1* Dept., 2003); Paccione v. Greenberg, 256 A.D.2d 559 (2d.Dept.,
1998); Grevelding v. State of New York, 132 A.D.3d 1332 (4th Dept, 2015). In evaluating these
claims for settlement purposes, I considered these top sustained verdicts, as well as the risk of
receiving less because of testimony that Mr, Saban was not living in the same household as his
children for some time prior to his death, and saw them only once a week.

9. As for the value of the conscious pain and suffering in the case, Plaintiff
contended that there was evidence (described above) that Mr. Saban was aware of his impending
death for 2-4 seconds, and Plaintiff's expert pathologist opined that he was conscious and lived
for an additional 3-5 seconds after the impact of the blocks and dirt. Both of these claims,
particularly the “post-impact” pain and suffering claim, were vigorously opposed by Defendants.
In evaluating this claim for settlement purposes, I again considered the maximum verdicts
sustained by the New York State Appellate Courts. Comparable cases involving relatively brief
periods of pain and suffering such as the one in this case, that were tried to verdict and appealed,
demonstrated a range of sustainable recoveries in the range of $300,000.00 to $400,000.00. See,
e.g., Oates v. NYCTA 138 AD3d 470 (1* Dept, 2016); Segal v. City of New York, 66 AD3d 865
(2d Dept., 2009).

10. Given these maximum verdict values in tried and appealed cases with regard to
the claims for loss of parental nurture, care and guidance and conscious pain and suffering, and

the difficulties inherent in the remaining claims of pecuniary loss, I believe that the settlement of
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 124 of 132

$2,800,000.00 is an exceptional result in this case.

1]. For all of the foregoing reasons we recommended, and the Plaintiff has
accepted, the offer of $2,500,000.00 to settle this case against Defendants O'NEILL
GROUP-DUTTON, LLC and ONEKEY, LLC; the offer of $180,000.00 to settle this case
against Third-Party Defendants SESI CONSULTING ENGINEERS, P.C. and KENNETH J.
QUAZZA, P.E.; the offer of $100,000.00 to settle this case against Third-Party Defendants NEW
GENERATIONS MASONRY and MG COMMERCIAL CONCRETE by PENN-AMERICA
INSURANCE COMPANY; and the offer of $20,000.00 to settle this case against Third-Party —
Defendant BONDED CONCRETE, INC., for a total of $2,800,000.00.

Aitorney’s Fee, Disbursements and Liens

12. Local Civil Rule 83.2(b)(2) states that “[t]he Court shall approve an attorney’s fee
only upon application in accordance with the provisions of the New York State statutes and

2

rules.” As such, we request that this Court approve the attorney’s fee in this case in accordance
with 22 NYCRR 806.27(b), Schedule B, which allows for attorney compensation in a contingent
fee case of one-third (33 1/3%) of the gross sum recovered plus proper disbursements.

13. Our firm was retained by the Plaintiff on a one-third (33 1/3%) contingent fee
basis on or about September 25, 2017, for the purpose of pursuing this wrongful death action in
New York. A retainer statement was properly filed with the New York Office of Court
Administration and assigned number 4099393 (see copies of the retainer agreement and retainer
statements annexed hereto as Exhibit D).

14. My firm provided extensive and substantial legal services and representation to

the Plaintiff in the matter before this Court. For several months prior to commencement of this
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 125 of 132

action, we conducted an investigation, with the assistance of an engineering expert, in order to
learn and understand more about the facts and nature of the occurrence. Following this
investigation, an action was commenced in this Court on July 18, 2018 against Defendants,
O'NEILL GROUP-DUTTON, LLC and ONEKEY, LLC, alleging general negligence, violations
of New York’s Labor Law, and seeking damages for compensatory and punitive damages. On
September 6, 2018, Defendants impleaded Third-Party Defendants, SESI CONSULTING
ENGINEERS, P.C., KENNETH J. QUAZZA, P.E., NEW GENERATIONS MASONRY, MG
COMMERCIAL CONCRETE, BONDED CONCRETE, INC. We prepared initial disclosures
pursuant to FRCP Rule 26, propounded and responded to interrogatories and extensive document
demands from the Defendants and Third-Party Defendants, and participated in the deposition of
the Plaintiff and the depositions of a number of the Third-Party Defendants. We also actively
participated as Defendants in the companion declaratory judgment action brought by Penn
America Insurance Company with regard to its obligations to defend and indemnify third-party
defendants MG Commercial Concrete and New Generations Masonry. We appeared at a total of
13 conferences in this action and the Penn America declaratory judgment action. In addition, we
obtained and reviewed voluminous discovery and depositions in the case brought by the U.S.
Department of Labor against ONEKEY before the OSHRC, and we monitored the trial of that
case in both New York and Maryland.

15. In addition to the investigation, pleadings and discovery, we retained and worked
with an expert pathologist to provide an opinion as to whether Mr. Saban endured both pre-
impact and post-impact conscious pain and suffering, and we retained an expert economist as
part of an effort to prove economic losses to the family.

16. Wealso made a complex and highly contested motion regarding the choice of law
Case 7:18-cv-06483-LMS Document141 Filed 09/14/20 Page 126 of 132

to be applied, in which we asked this Court to find that Connecticut law, not New York law,
applied to the determination of damages to which the Plaintiffs was entitled.

17. Finally, we conducted extensive negotiations over the course of four months,
including a mediation held on March 6, 2020, which eventually resulted in the settlement of this
case for $2,800,000. In addition, we negotiated a lien against the Plaintiff's recovery by Guard
Insurance Company, reducing it from $59,354.73 to $39,569.82.

18. [personally provided all of the legal representation before this Court, and
performed nearly all of the legal services rendered on behalf of the Plaintiff. I am the partner in
charge of Plaintiff's litigation in my firm, and I have been admitted to practice law in New York
for 35 years and in the Southern and Eastern Districts of New York for 33 years, and am in good
standing in all of those Courts. I have extensive experience in construction accident cases such as
this one, and have litigated numerous such cases brought pursuant to New York’s Labor Law.

19, I believe that these offers are the result of the level of effort expended by my firm
and by me in building a case against the Defendants and Third-Party Defendants under these
circumstances. As set forth above, comparison to the results in fully tried and appealed cases
demonstrates that this result is at or near the highest level of sustainability. Consequently, I
respectfully request that the Court approve attorneys’ fees of $933,333.33 pursuant to 22
NYCRR 806.27(b) SCHEDULE B and the contingent retainer agreement between the Plaintiff
and my firm, which provides for a fee of one third (33 1/3%) of the $2,800,000.00 recovery
obtained from the Defendants and Third-Party Defendants.

20. In addition, I request that the Court approve our disbursements in the
sum of $23,585,38, as reflected in the attached schedule (see Exhibit E).

21. Further, | request that the Court approve the payment of Workers’ Compensation
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 127 of 132

lien held by BERKSHIRE HATHAWAY GUARD in the sum of $39,569.82 (see Exhibit C).

Apportionment of the Net Settlement Proceeds

22, Plaintiff is the personal representative of the Estate of Maximiliano Saban, who
died intestate. This lawsuit is the only asset of the Estate. Since the Estate was established in
Connecticut, the proceeds of this lawsuit are subject to distribution pursuant to Connecticut
General Statutes § 45a-437. That statute provides that the surviving spouse receives the first one
hundred thousand dollars ($100,000.00) plus one-half of the balance of the intestate estate and
that the remaining balance is divided equally among the decedent’s dependents.

23. Based on the liens, attorney’s fee and disbursements set forth above, the net
recovery to the estate would be $1,803,511.47. In accordance with the aforesaid statute,
ELIZABETH V. MEJIA would therefore be entitled to $951,755.73, the Infant GREYSI
SABAN is entitled to $425,877.87 and the Infant NATHALY SABAN VICENTE would be
entitled to $425,877.87.

24. However, in lieu of cash payments, ELIZABETH V. MEJIA has elected to have a
portion of her recovery, and the entirety of her children’s recovery, paid over time through the
use of a Structured Settlement Annuity. As such, I respectfully request that the Court approve the
proposed distribution of the settlement proceeds as follows:

a) to ELIZABETH V. MEJIA as and for her share as spouse of the

decedent the sum of $501,755.73; and

b) to MetLife Assignment Company, the sum of $450,000.00 to fund a
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 128 of 132

structured settlement annuity for ELIZABETH V. MEJIA. The future payments shall be as
follows:

- $1,958.95, payable monthly, guaranteed for 12 years, beginning on
January 1, 2021, with the last guaranteed payment on December 1,
2032;

- $250,000.00 payable at age 40 on October 2, 2032;

Annexed hereto are Exhibit F are the following documents relating to the above
structured settlement annuity: Structured Settlement Affidavit, Proposed Settlement Agreement,
Proposed Assignment Agreement, Proposed Sample Annuity Contract, Proposed Guaranty
Agreement, and Rejected Alternative and/or competing proposals.

c} to MetLife Assignment Company, the sum of $425,000.00 to fund a
structured settlement annuity forGREYS1SABAN. The future payments shall be as follows:

- $25,000.00 payable annually, guaranteed for 4 years, beginning on
August 18, 2028, with the last guaranteed payment on August 18,
2031;

- $1,257.16 payable monthly beginning on August 18, 2032 for life with

30 years guaranteed;
Annexed hereto are Exhibit F are the following documents relating to the above
structured settlement annuity: Structured Settlement Affidavit, Proposed Settlement Agreement,
Proposed Assignment Agreement, Proposed Sample Annuity Contract, Proposed Guaranty

Agreement, and Rejected Alternative and/or competing proposals.
Case 7:18-cv-06483-LMS Document141 Filed 09/14/20 Page 129 of 132

d) to ELIZABETH V. MEJIA, as mother and natural guardian of GREYSI
SABAN, an Infant, jointly with an officer of Achieve Financial Credit Union located at 450
West Main Street, New Britain, CT 06052, telephone number (860) 828-2790, the sum of
$877.87, to be deposited in the said bank in an account, or accounts, yielding the highest rate of
interest available, in the name of the and natural guardian, in trust for the Infant and for the sole
use and benefit of the Infant; and that the time deposit accounts and certificate of deposit
accounts shall be continuously renewed at maturity at the highest rate of interest then available,
but the date of maturity thereof shall not extend beyond the date upon which the Infant attains
the age of eighteen (18) years; and that when no such time deposit or certificate of deposit
account is available, then the accumulated funds shall be placed in the bank's insured money
market account; and that no withdrawals shall be made from said account, or accounts, before
the Infant reaches the age of eighteen (18) years, except upon further order of this Court;

e) to MetLife Assignment Company, the sum of $425,000.00 to fund a
structured settlement annuity for NATHALY SABAN VICENTE. The future payments shall be

as follows:

- $25,000.00 payable annually, guaranteed for 4 years, beginning on
August 28, 2032, with the last guaranteed payment on August 28,

2035;

- $1,459.35 payable monthly beginning on August 28, 2036 for life with

30 years guaranteed;

Annexed hereto are Exhibit F are the following documents relating to the above

 

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 130 of 132

structured settlement annuity: Structured Settlement Affidavit, Proposed Settlement Agreement,
Proposed Assignment Agreement, Proposed Sample Annuity Contract, Proposed Guaranty
Agreement, and Rejected Alternative and/or competing proposals.

f) to ELIZABETH V. MEJIA, as mother and natural guardian of NATHALY
SABAN VICENTE, an Infant, jointly with an officer of Achieve Financial Credit Union located
at 450 West Main Street, New Britain, CT 06052, telephone number (860) 828-2790, the sum of
$877.87, jointly with an officer of Achieve Financial Credit Union located at 450 West Main
Street, New Britain, CT 06052, telephone number (860) 828-2790, to be deposited in the said
bank in an account, or accounts, yielding the highest rate of interest available, in the name of the
and natural guardian, in trust for the Infant and for the sole use and benefit of the Infant; and that
the time deposit accounts and certificate of deposit accounts shall be continuously renewed at
maturity at the highest rate of interest then available, but the date of maturity thereof shall not
extend beyond the date upon which the Infant attains the age of eighteen (18) years; and that
when no such time deposit or certificate of deposit account is available, then the accumulated
funds shall be placed in the bank's insured money market account; and that no withdrawals shall
be made from said account, or accounts, before the Infant reaches the age of eighteen (18) years,
except upon further order of this Court;

g) to BAMUNDO ZWAL & SCHERMERHORN, LLP as and for their
disbursements the sum of $23,585.38;

h) to BAMUNDO ZWAL & SCHERMERHORN, LLP as and for their
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 131 of 132

attorneys’ fee the sum of $933,333.33;

i) to BERKSHIRE HATHAWAY GUARD INSURANCE COMPANIES

in full satisfaction of Workers’ Compensation lien the sum of $39,569.82.

25, Neither my firm nor I have not become concerned in this action at the request of
the defendants or their attorneys or representatives, and no compensation has been or will be
received by deponent from defendants or their attorneys or representatives. Any compensation
to be received by way of fees herein is to be paid out of the proceeds of the proposed settlement
and not otherwise. My firm has a written retainer with the administrator herein providing for a
fee based on negligence, which your affirmant submits is fair and reasonable in light of all of the
facts and circumstances.

26. We have inquired of the Plaintiff and are satisfied that the only claims
against the proceeds of this settlement that have been filed with the administrator are those
shown in these papers.

WHEREFORE, your affirmant respectfully requests that pursuant to Local Civil Rule
83.2(b)(2) this Court approve the terms of the settlement of this action approving the settlement
of the action against the Defendants O'NEILL GROUP-DUTTON, LLC and ONEKEY, LLC for
a sum of $2,500,000.00; Third-Party Defendants SESI CONSULTING ENGINEERS, P.C. and
KENNETH J. QUAZZA, P.E. for a sum of $180,000.00; Third-Party Defendants NEW
GENERATIONS MASONRY and MG COMMERCIAL CONCRETE by PENN-AMERICA
INSURANCE COMPANY for a sum of $100,000.00; and Third-Party Defendant BONDED
CONCRETE, INC. for a sum of $20,000.00, for a total of $2,800,000.00; apportioning the
settlement as set forth above, approving the payment of counsel fees and disbursements as well

as liens, and dismissing this action against the Defendants and Third-Party Defendants.

 
Case 7:18-cv-06483-LMS Document 141 Filed 09/14/20 Page 132 of 132

Dated: New York, New York
July 29 , 2020

   

ff

fae

Michael C. Zwal (4792)

BAMUNDO ZWAL & SCHERMERHORN, LLP
Attorneys for Plaintiff

111 John Street, Suite 1100

New York, New York 10038

(212) 608-8840

 
